Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 1 of 76




                                                                                                          1
 1                        IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS
 2

 3   P A R A H, L L C a n d
     O Z O N I C S, L L C ,
 4
                          P l a i n t i f f s,
 5
                 vs.                                           District Court
 6                                                             Case Number
     M O J A C K D I S T R U B T O R S, L L C                  18-1208
 7   d b a S C E N T C R U S H E R,

 8                        D e f e n d a n t.

 9
                           TRANSCRIPT OF PROCEEDINGS
10

11                 O n t h e 1 6 t h d a y o f A u g u s t, 2 0 1 8 a t 9 : 3 8 a . m . c a m e
     on to be heard in the MOTION FOR TEMPORARY INJUNCTION in
12   t h e a b o v e- e n t i t l e d a n d n u m b e r e d c a u s e b e f o r e t h e
     H O N O R A B L E E R I C F . M E L G R E N, J u d g e o f t h e U n i t e d S t a t e s
13   D i s t r i c t C o u r t f o r t h e D i s t r i c t o f K a n s a s, S i t t i n g i n
     W i c h i t a.
14                 P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y.
                   T r a n s c r i p t p r o d u c e d b y c o m p u t e r.
15

16
     APPEARANCES
17
                 T h e P l a i n t i f f s a p p e a r e d b y a n d t h r o u g h:
18               Mr. Patrick B. Hughes
                 Adam Jones Law Firm, P.A.
19               1635 N. Waterfront Pkwy
                 Suite 200
20               W i c h i t a, K a n s a s 6 7 2 0 6

21               Mr. Brett L. Foster
                 Mr. Mark A. Miller
22               D o r s e y & W h i t n e y, L L P
                 111 S. Main Street
23               Suite 2100
                 S a l t L a k e C i t y, U T 8 4 1 1 1
24

25


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 2 of 76




                                                                               2
 1          T h e D e f e n d a n t a p p e a r e d b y a n d t h r o u g h:
            Mr. Douglas Weems
 2          Mr. Kyle Elliott
            Mr. Kevin Tuttle
 3          S p e n c e r F a n e B r i t t & B r o w n e, L L P
            1100 Walnut
 4          Suite 1400
            Kansas City, MO 64106
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      Jana L. McKinney, CSR, RPR, CRR, RMR
                           United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 3 of 76




                                                                          3
 1                                              I N D E X
                                                                   PAGE
 2

 3
     CLOSING ARGUMENTS
 4       By Mr. Foster                                                     4
         By Mr. Miller                                                    33
 5       BY Mr. Weems                                                     47

 6
     R E P O R T E R' S C E R T I F I C A T E                             76
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 4 of 76




                                                                                                       4
 1                (The following proceedings commenced at 9:38 a.m.

 2                a n d w e r e r e q u e s t e d t r a n s c r i b e d: )

 3                T H E C O U R T:     M r . F o s t e r, t h i s w a s y o u r m o t i o n, s o I

 4   w i l l h e a r a r g u m e n t s f r o m y o u f i r s t.

 5                M R . F O S T E R:      T h a n k y o u , Y o u r H o n o r.

 6                Okay.       Y o u r H o n o r, i n t e r m s o f s e q u e n c e, g i v e n t h e

 7   nature of the issues as we see it, we kind of have three

 8   c o m p o n e n t s:   T h e i n f r i n g e m e n t, c l a i m c o n s t r u c t i o n

 9   c o m p o n e n t; t h e v a l i d i t y c o m p o n e n t; a n d t h e n t h e

10   i r r e p a r a b l e h a r m , b a l a n c e o f h a r d s h i p, p u b l i c i n t e r e s t

11   c o m p o n e n t a n d w h a t I w o u l d p r o p o s e, g i v e n - -

12                T H E C O U R T:     S o y o u r l a s t t h r e e, I m e a n t h e r e a r e

13   really four standards --

14                M R . F O S T E R:      C o r r e c t.

15                T H E C O U R T:     - - f o r g r a n t i n g i n j u n c t i v e r e l i e f, a n d

16   invalidity and infringement probably fall within the

17   l i k e l i h o o d o f s u c c e s s o n t h e m e r i t s.

18                M R . F O S T E R:      R i g h t.

19                T H E C O U R T:     And the other three you kind of looped

20   o r g r o u p e d t o g e t h e r.

21                M R . F O S T E R:      C o r r e c t.

22                T H E C O U R T:     A l l r i g h t.     Okay.

23                M R . F O S T E R:      So what I would like to do, with Your

24   H o n o r' s p e r m i s s i o n, i s I w i l l a d d r e s s c l a i m c o n s t r u c t i o n

25   and infringement and then if you want to take their


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 5 of 76




                                                                                                      5
 1   a r g u m e n t t h a t ' s f i n e, b u t t h e n I w i l l t u r n i t o v e r t o

 2   Mr. Miller to argue invalidity and then I will return on

 3   t h e f i n a l t h r e e c o m p o n e n t s o f t h e p r e l i m i n a r y i n j u n c t i o n,

 4   so if -- if that --

 5                T H E C O U R T:     I'm going to take all of your

 6   a r g u m e n t s i n t o t a l b e f o r e I h e a r f r o m d e f e n d a n t s.

 7                M R . F O S T E R:    Okay.       Thank you.          And if it's -- I

 8   will proceed with the infringement issues and then turn

 9   it over to Mr. Miller and then come back to the final

10   t h r e e.

11                Okay.      The -- let's start briefly with the -- the

12   i n f r i n g e m e n t i s s u e s t h a t a r e r e a l l y a t i s s u e.

13                A n d M s . - - S h e r r i, c o u l d y o u p u l l u p E l r o d 3 8 ,

14   t h i s i s t h e ' 1 8 0 p a t e n t, a n d i f y o u w o u l d p u l l u p c l a i m

15   o n e i n t h e l o w e r l e f t- h a n d c o r n e r.

16                T H E C O U R T:     W h i c h p a t e n t i s t h i s?

17                M R . F O S T E R:    This is the claim one of the '180

18   p a t e n t, i t ' s E l r o d E x h i b i t A .

19                T H E C O U R T:     A l l r i g h t.

20                M R . F O S T E R:    A n d t h e c l a i m l a n g u a g e h e r e, y o u h a v e

21   t h e p r e a m b l e, a n d t h e n i t g o e s :      Providing a gas

22   g e n e r a t o r, t h a t ' s a n e l e m e n t; t r a n s p o r t e d i n t o t h e f i e l d,

23   t h a t ' s a n e l e m e n t, o r l i m i t a t i o n; c o n f i g u r e d f o r m o u n t i n g

24   i n t h e f i e l d, c o n f i g u r e d f o r d i s c h a r g i n g a s t r e a m o f

25   oxidizing gas -- you can unhighlight that one because


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 6 of 76




                                                                                                        6
 1   that is one I am going to get to in a minute -- and then

 2   t o e l i m i n a t e s c e n t s a s s o c i a t e d w i t h t h e h u n t e r, t h a t ' s

 3   w h a t I a m g o i n g t o g e t t o i n a m i n u t e; a n d t h e n t r a v e l i n g

 4   d o w n w i n d o f t h e h u n t e r t o w a r d g a m e a n i m a l s.

 5               S o a l l o f t h e g e n e r a t o r i n t h e f i e l d, m o u n t e d,

 6   d o w n w i n d, a r e a l l e s s e n t i a l l y c o n c e d e d.   Mr. Drake

 7   t e s t i f i e d y e s t e r d a y, I t o o k h i m t h r o u g h t h o s e p a r t i c u l a r

 8   points and -- and I don't believe there is any genuine

 9   d i s p u t e t h a t t h e y h a v e a n o z o n e g e n e r a t o r, w e s a w t h a t o n

10   t h e f a c e o f t h e i r o p e r a t o r' s m a n u a l; i n t h e f i e l d, h i s

11   testimony was clear on that, their operator manual and

12   p i c t u r e s o f t h e m i n t h e f i e l d a r e c l e a r; m o u n t e d, i t ' s

13   c l e a r, t h e y ' r e m o u n t e d i n t r e e s t a n d s, t h e y ' r e m o u n t e d i n

14   g r o u n d b l i n d s; a n d d o w n w i n d, y o u h a v e t h a t t e s t i m o n y a s

15   well that they are downwind and their instruction or

16   operating manuals clearly even use the word "place

17   d o w n w i n d" s o t h e c o n c e p t i s t h e w i n d i s g o i n g t o b l o w i t

18   over, so fundamentally then, if you can delete the

19   h i g h l i g h t i n g, t h e o n l y t h i n g s t h a t t h e y' v e r e a l l y

20   challenged in connection with this patent claim are what

21   I ' l l c a l l t h e s t r e a m i s s u e a n d t h e e l i m i n a t i o n i s s u e.

22               T H E C O U R T:     Exactly my conclusion after

23   y e s t e r d a y' s h e a r i n g, t h a t w i t h r e s p e c t t o i n f r i n g e m e n t,

24   t h o s e a r e t h e m a t t e r s a t i s s u e, s t r e a m a n d e l i m i n a t i o n.

25               M R . F O S T E R:    Okay.       Good.       And what I -- what


                           Jana L. McKinney, CSR, RPR, CRR, RMR
                                United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 7 of 76




                                                                                                    7
 1   I -- what I will do is I'll go through those issues first

 2   right now, and that should -- should resolve it.

 3               A s f o r t h e d e t a i l, w e h a v e u p d a t e d c l a i m c h a r t s,

 4   i f t h e C o u r t w o u l d l i k e t h e m, t h a t - - t h e f i r s t o n e s w e r e

 5   submitted with our motion and these have updated from the

 6   information that we've learned with its tying to exhibits

 7   t h a t a r e o f r e c o r d a n d o n f i l e w i t h t h e C o u r t.

 8               If the Court would like updated claims charts we

 9   w o u l d b e h a p p y t o g i v e t h o s e t o t h e C o u r t.

10               T H E C O U R T:     A l l r i g h t.

11               M R . F O S T E R:    Okay.       S t r e a m.     First argument was

12   s u r r e n d e r o f c l a i m s c o p e.    That was the argument in their

13   b r i e f, t h a t w a s t h e a r g u m e n t o f D r . F r i i s i n h e r r e p o r t,

14   and she claimed they surrendered a volume of gas and did

15   n o t d e f i n e a s t r e a m, d i d n o t d e f i n e a v o l u m e, a n d d i d n' t

16   p r o v i d e t h e s t a n d a r d.   There wasn't a standard in the

17   b r i e f, t h e r e w a s n ' t a s t a n d a r d i n h e r - - h e r o p i n i o n, s o

18   I am going to go to my -- let's go to Page 6.                                   Court is

19   v e r y f a m i l i a r w i t h t h e s t a n d a r d.       If you could blow that

20   u p f o r t h e C o u r t.

21               T h i s i s f r o m t h e f e d e r a l c i r c u i t, O m e g a c a s e , t h i s

22   is the standard to show a surrender of claims scope and

23   y o u ' r e b a l a n c i n g o u t t h e p u b l i c i n t e r e s t, b u t a n y t h i n g

24   t h a t ' s a m b i g u o u s d o e s n' t c u t i t .       We have required that

25   alleged disavowing statements to be both so clear as to


                           Jana L. McKinney, CSR, RPR, CRR, RMR
                                United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 8 of 76




                                                                                                    8
 1   show reasonable clarity and deliberateness and so

 2   unmistakable as to be unambiguous evidence of disclaim

 3   er.

 4               S o t h e s t a n d a r d s t h e r e i n b o l d:     It has to be both

 5   c l e a r a n d u n m i s t a k a b l e.

 6               And so let's walk through the file history to see

 7   what we can see.

 8               L e t ' s g o t o t h e n e x t p a g e.       This is -- if you

 9   c o u l d b l o w u p t h e t o p p a r t.

10               Top of this is the original claim language and it

11   s a y s , t h e c r i t i c a l l a n g u a g e, " B y g e n e r a t i n g a v o l u m e o f

12   o z o n e g a s , " a n d t h e r e' s t h e d i s j u n c t i v e " o r " a - -

13   g e n e r a t e a g a s e o u s s t r e a m o f h y d r o x l - - o r h y d r o p e r o x i d e.

14               S o D r . F r i i s y e s t e r d a y, w e c r o s s- e x a m i n ed

15   Dr. Friis and asked about that in connection with the way

16   they were amended and the patent office rejected that

17   c l a i m, o n b o t h t h e v o l u m e o f g a s e l e m e n t s a n d t h e g a s e o u s

18   stream elements by applying art that Ozonics argued

19   wasn't related or applicable to hunting in the field or

20   f i s h i n g s m e l l s i n t h e f i e l d, s o t h e r e w a s n o s p e c i f i c

21   a t t a c k o n t h o s e - - t h o s e o n e v e r s u s a n o t h e r, t h e p a t e n t

22   o f f i c e d i d n ' t d i s t i n g u i s h o n e v e r s u s a n o t h e r, a n d s o w h a t

23   Ozonics did is cancel all 11 claims and put a host of new

24   claims in.

25               T h e - - t h e n e w c l a i m, 1 2 , t h a t' s t h e w a y y o u d o a


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 9 of 76




                                                                                                    9
 1   p a t e n t p r o s e c u t i o n, y o u s t a r t w i t h c l a i m 1 2 , t h a t i s

 2   recited here.

 3                  Now I have highlighted the differences here

 4   because --

 5                  T H E C O U R T:     Tell me again what your interpretation

 6   o f t h e P T O ' s p r o b l e m w i t h y o u r o r i g i n a l c l a i m s w e r e.

 7                  M R . F O S T E R:    The original claims unrelated to

 8   v o l u m e o r g a s e o u s s t r e a m, b y d i s t i n c t i o n w a s , w e ' v e g o t

 9   ozone prior art and we believe under 102 it anticipates

10   s o m e o f t h e c l a i m s, a n d 1 0 3 i t m a k e s o b v i o u s s o m e o f t h e

11   c l a i m s, b u t i t w a s n' t r e l a t i n g t o t h o s e s p e c i f i c

12   characteristics or distinguishing one versus another

13   rejected all the claims because the prior art disclosed

14   any method or discharge of ozone and any volume to the

15   particular issues at hand which are --

16                  T H E C O U R T:     So your understanding is that

17   the -- the Patent and Trademark Office rejected those

18   c l a i m s b e c a u s e t h e y w e r e a l r e a d y i n t h e - - i n t h e f i e l d,

19   a n d u n f o r t u n a t e d u a l u s e o f t e r m s h e r e, t h e r e w a s a l r e a d y

20   a n i n c o m m e r c e " o z o n e e m i t t i n g a p p a r a t u s. "

21                  M R . F O S T E R:    T h a t ' s c o r r e c t.

22                  T H E C O U R T:     A l l r i g h t.

23                  M R . F O S T E R:    A n d i n r e s p o n s e, w e p r e s e n t e d n e w

24   c l a i m s.      N o t " w e , " O z o n i c s.

25                  T H E C O U R T:     Sure.


                              Jana L. McKinney, CSR, RPR, CRR, RMR
                                   United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 10 of 76




                                                                                                     10
  1                  M R . F O S T E R:   A n d h e r e ' s t h e n e w c l a i m.     The first

  2   n e w c l a i m i s i t s u b s t i t u t ed t h e g a s e o u s s t r e a m o f

  3   d e s c e n t i n g m a t e r i a l f o r t h e t w o d i s j u n c t i v e, g e n e r a t i n g a

  4   volume of ozone gas or gaseous stream of hydroxl or

  5   hydroxy ions.

  6                  Dr. Friis admitted in her testimony that the

  7   gaseous stream of descenting material is broader than

  8   just a gaseous stream of two ions that are specifically

  9   m e n t i o n e d i n t h e o r i g i n a l c l a i m.     And therefore it is

 10   b r o a de r a n d s h e a l s o a d m i t t e d t h a t a g a s e o u s s t r e a m h a s

 11   v o l u m e, s o i n t h a t r e g a r d, t h a t' s - - t h a t w o u l d b e

 12   c o m m o n l y u n d e r s t o o d s o t h a t ' s - - t h a t ' s w h a t h a p p e n e d.

 13                  And then how did Ozonics respond to the office

 14   a c t i o n?      O z o n i c s r e s p o n d e d b y s a y i n g, T h e s e d o n o t t e a c h

 15   u s i n g o z o n e i n t h e f i e l d b y a s p o r t sm a n , h u n t e r s a n d

 16   f i s h e r s, t o e l i m i n a t e s c e n t.     G e n e r a l l y.   There was no

 17   a r g u m e n t t h a t , N o w w e h a v e o v e rc o m e p r i o r a r t b e c a u s e w e

 18   h a v e c h a n g e d f r o m t h e f i r s t w a y w e t a l k e d a b o u t " v o l u m e"

 19   a n d " a g a s e o u s s t r e a m" t o j u s t b r o a d l y " a s t r e a m o f

 20   d e s c e n t i n g m a t e r i a l" s o t h e r e i s n o a r g u m e n t t h a t c a n b e

 21   m a d e , w e b e l i e v e, i n g o o d f a i t h t h a t - - w e l l , t h e r e c a n

 22   b e n o a r g u m e n t m a d e t h a t t h e r e i s a c l e a r, u n a m b i g u o u s

 23   disclaimer of claim scope here because it had nothing to

 24   d o - - t h i s n e w l a n g u a g e i n - - i n O z o n i c s' v i e w w o u l d

 25   broaden it, not narrow it, and there was no elimination


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 11 of 76




                                                                                                      11
  1   of volume to -- to --

  2                T H E C O U R T:     I didn't understand the thrust of

  3   D r . F r i i s' t e s t i m o n y t o b e s u r r e n d e r e d a s m u c h a s h e r

  4   claim that, I mean she was saying with respect of course

  5   t o d e f e n d a n t' s i n v e n t i o n, a l t h o u g h I t h i n k s h e a d m i t t e d

  6   that it would be true of yours as well --

  7                M R . F O S T E R:    C o r r e c t.

  8                T H E C O U R T:     - - t h a t t h e s t r e a m, t h e g a s e o u s s t r e a m

  9   d i d n o t , i n f a c t , p a s s o v e r t h e c l o t h i n g, b o d y o r

 10   equipment --

 11                M R . F O S T E R:    Okay, and --

 12                T H E C O U R T:     -- and the defendant because the -- by

 13   the time it got to them, there is no longer a stream but

 14   i t w a s a v o l u m e.

 15                M R . F O S T E R:    R i g h t, r i g h t, a n d I ' l l g e t t o t h a t

 16   i s s u e.

 17                T H E C O U R T:     A l l r i g h t.

 18                M R . F O S T E R:    What I am focussing on is did we

 19   s u r r e n d e r.    I d i d n' t h e a r a n y t h i n g y e s t e r d a y f r o m

 20   D r . F r i i s a b o u t w h a t h e r o p i n i o n r e l i e d o n o r i g i n a l l y.

 21   She came up and I think you've characterized it exactly

 22   as we understood it as well.                         So the point here is, we

 23   d i d n o t s u r r e n d e r v o l u m e, t h e r e' s n o c l e a r a n d

 24   u n m i s t a k a b l e.

 25                Now let's go to claim construction of stream


                                 Jana L. McKinney, CSR, RPR, CRR, RMR
                                      United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 12 of 76




                                                                                                       12
  1   before we get to her specific application to

  2   i n f r i n g e m e n t.     O n c l a i m c o n s t r u c t i o n, w e f i r s t h a v e t o

  3   define the ordinary skill of the art.

  4                C a n y o u g o t o t h e n e x t s l i d e, s l i d e e i g h t?

  5                And this is what Dr. Friis says in her report as

  6   to -- you view claim construction by reviewing the patent

  7   a s o n e o f t h e o r d i n a r y s k i l le d i n t h e a r t a n d s h e - - s h e

  8   s a y s , a B a c h e l o r' s d e g r e e i n m e c h a n i c a l e n g i n e e r i n g a n d

  9   one to two years of related industry experience or

 10   t e c h n i c a l e q u i v a l e n t.

 11                Okay.         And what did the -- what did the patent

 12   office say in regard to the ordinary skill of the art?

 13                C a n y o u g o t o t h e s e c o n d?

 14                Okay.         T h i s - - t h i s i s f r o m t h e ' 1 9 7 p a t e n t, t h e

 15   first part, specifically gives the field of the invention

 16   and it's to provide a method of removing human scent and

 17   any other scent that is not advantageous to the

 18   e n v i r o n m e n t.

 19                And specifically during the prosecution history

 20   the patent office described the relevant art as the art

 21   o f h u n t i n g a n d h u m a n s c e n t e l i m i n a t i o n d u r i n g h u n t i n g,

 22   t h e r e f o r e, a p e r s o n o f o r d i n a r y s k i l l i n t h e a r t , w e

 23   p r o p o s e, s h o u l d b e a p e r s o n w i t h a t l e a s t t w o o r t h r e e,

 24   e x p e r i e n c es i n h u n t i n g a n d u s i n g s c e n t e l i m i n a t i o n

 25   p r o d u c t s i n h u n t i n g.


                                 Jana L. McKinney, CSR, RPR, CRR, RMR
                                      United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 13 of 76




                                                                                                    13
  1                A n d t h a t ' s c o n s i s t e n t w i t h t h e f i l e h i s t o r y, w e

  2   don't think you need a PhD or even a -- an engineering

  3   d e g r e e f o r t h i s a r t a n d t h a t' s t h e p e r s p e c t i v e t h a t w e

  4   t h i n k s h o u l d b e - - s h o u l d b e u s e d t o a n a l y z e t h i s.

  5                Now, let's -- let's -- let's talk about what does

  6   " s t r e a m" m e a n .   T h a t' s - - a g a i n, n o w t h a t w e h a v e

  7   established the level of skill in the art and the

  8   v i e w p o i n t, w h a t d o e s - - w h a t d o e s " s t r e a m" m e a n ?

  9                Dr. Friis in her report didn't define it at all,

 10   a n d n o r d i d S c e n t C r u s h e r i n t h e i r b r i e f.        She did

 11   concede that it was not given a specific definition in

 12   t h e p a t e n t o r i n t h e f i l e h i s t o r y, a n d s h e a l s o s a i d t h e

 13   plain and ordinary meaning should apply and she testified

 14   t h a t s h e d i d n ' t d i s a g r e e w i t h t h e M e r r i a m- W e b s t e r

 15   definition of "any body of flowing gas."

 16                T H E C O U R T:     She -- I noticed though that later in

 17   her testimony she sort of recharacterized --

 18                M R . F O S T E R:    C o r r e c t.

 19                T H E C O U R T:     -- in examination with her own counsel

 20   the Webster definition to include her insertion of an

 21   originating force --

 22                M R . F O S T E R:    C o r r e c t.

 23                T H E C O U R T:     -- which is not in the Webster

 24   d e f i n i t i o n.

 25                M R . F O S T E R:    T h a t ' s e x a c t l y r i g h t.   And that, by


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 14 of 76




                                                                                                    14
  1   t h e w a y , w a s n ' t i n t h e r e p o r t a n y w h e r e, t h a t i s s o m e t h i n g

  2   t h a t o r i g i n a t e d o n t h e s t a n d y e s t e r d a y.

  3               T H E C O U R T:     The originating force was not in her

  4   o r i g i n a l r e p o r t?

  5               M R . F O S T E R:     She never talked about there

  6   w a s - - t h e r e' s g o t t o b e s o m e f o r c e o f , t h e d e f i n i t i o n i s

  7   "any body of flowing gas."                       S h e s a y s " f o r c e d b o d y" s o s h e

  8   w a n t s t o r e p l a c e " a n y b o d y" w i t h " f o r c e d. "

  9               T H E C O U R T:     A n d I ' m s o r r y, w h e r e d i d " a n y b o d y "

 10   come from?

 11               M R . F O S T E R:     M e r r i a m- W e b s t e r d i c t i o n a r y.

 12               T H E C O U R T:     T h e W e b s t e r d e f i n i t i o n.

 13               M R . F O S T E R:     C o r r e c t, i t ' s M i l l e r E x h i b i t 3 6 I

 14   b e l i e v e.

 15               T H E C O U R T:     Yeah.

 16               M R . F O S T E R:     And so, she didn't disagree with it

 17   b u t y o u ' r e r i g h t, s h e w a n t e d t o i n s e r t s o m e - - s o m e

 18   m e c h a n i c a l p o w e r a s o p p o s e d t o a n y b o d y, l i k e t h e p l a i n

 19   a n d o r d i n a r y d i c t i o n a r y d e f i n i t i o n.

 20               So let's go to slide number one.

 21               Okay.        This -- this is a basically where she's

 22   c o m i n g f r o m o n - - o n t h e - - o n t h e d e f i n i t i o n.               "The

 23   m e c h a n i c a l p o w e r o r f o r c e d" - - t h a t ' s w h a t s h e i s a d d i n g

 24   to the dictionary definition -- and her opinion of

 25   essentially the construction to what end?                                   To what end?


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 15 of 76




                                                                                                    15
  1   T o g e t t o a n o n i n f r i n g e m e n t p o s i t i o n.

  2                  She testified if you are going to apply it in this

  3   fashion it's going to leave the ozone generator and there

  4   i s a n i n i t i a l f l o w o f i t - - s o t h e r e i s a f l o w, a n d f l o w

  5   i s a s t r e a m, a n i n i t i a l s t r e a m s h e e v e n t e s t i f i e d t o , b u t

  6   then I think her testimony is, it disburses so her

  7   testimony would say, okay, it's -- we've got a stream

  8   when it leaves the ozone generator but somehow by the

  9   t i m e i t g e t s t o t h e p e r s o n, i t ' s n o t a s t r e a m.

 10                  What does she rely on?                 I t i s n ' t W e b s t e r' s ,

 11   t h e r e' s n o r e c o r d - - i n t r i n s i c r e c o r d a t a l l a n d t h i s

 12   w o u l d b e i m p o s s i b l e t o i n f r i n g e.     It does -- the

 13   t e s t i m o n y f r o m M r . D r a k e w a s b a s i c a l l y, I a s k e d h i m a b o u t

 14   You've got a fan, you've got an element that produces

 15   o z o n e a n d t h e f a n b l o w s i t o u t , d e f e n s e, d e f e c t?

 16                  A n d h e s a i d e s s e n t i a l l y, J u s t l i k e O z o n i c s.   He

 17   s a i d e s s e n t i a l l y t h e s a m e a s O z o n i c s, t h a t w a s h i s

 18   t e s t i m o n y.     And so what the testimony there is, if

 19   o u r s - - i f t h e i r s d o e s n' t p r o d u c e a f l o w , o u r s d o e s n' t

 20   e i t h e r.

 21                  T H E C O U R T:   Y o u k n o w, I t h i n k s h e n e v e r - - s h e

 22   never actually said this, but I think she would

 23   i m p l i c i t l y a d m i t w h a t y o u j u s t s a i d t h a t y o u r s e l f d o e s n' t

 24   do that either but nevertheless she would hold you to

 25   your definition of what your art covers to say, well,


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 16 of 76




                                                                                                     16
  1   o u r s d o e s n' t v i o l a t e t h a t b e c a u s e y o u r p r o t e c t i o n i s a s

  2   defined in the patent and whether in fact your -- your

  3   i n v e n t i o n d o e s t h a t p r e c i s e l y, s h e w o u l d s a y i s p r o b a b l y

  4   n o t r e l e v a n t, t h e q u e s t i o n i s a s y o u d e f i n e d i t a n d

  5   o b t a i n e d p r o t e c t i o n f o r i t i n t h e p a t e n t, d o e s

  6   d e f e n d a n t' s d e v i c e d o t h a t t o i n f r i n g e?

  7              M R . F O S T E R:    R i g h t.      And so when we're looking at

  8   claim construction with an end result construction to

  9   r e a c h t h e i n f r i n g e m e n t, s o y o u ' r e d o i n g i t b a c k w a r d s,

 10   o k a y , w h a t d o w e n e e d t o a v o i d i n f r i n g e m e n t?

 11              We need to say, we've got our witnesses saying

 12   i t ' s a f l o w , a d m i t t i n g - - M r . D r a k e a d m i t t e d t h a t f l o w.

 13   A s M r . D r a k e a d m i t t e d, t h a t f l o w i s o v e r t h e h u n t e r, s o

 14   his testimony actually contradicts hers in terms of how

 15   i t o p e r a t e s.

 16              They talk about it in their materials as a blanket

 17   a n d I ' l l g e t t o t h a t w h e n I a m p r o v i n g i n f r i n g e m e n t,

 18   a n d - - a n d b u t s h e ' s r e s u l t- o r i e n t e d, o k a y , i f I c a n s t o p

 19   the stream or flow right out of the box, and somewhere

 20   b e t w e e n t h e r e s a y i t ' s n o t a s t r e a m, t h e n s o m e h o w

 21   that -- that produces a victory for me.                              But --

 22              T H E C O U R T:     Does your patent language and '108

 23   p a t e n t h a v e t h e w o r d " f l o w" ?

 24              M R . F O S T E R:    N o , " f l o w" i s t h e d e f i n i t i o n w e ' r e

 25   relying on any -- the flow of any -- any body of a -- any


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 17 of 76




                                                                                                 17
  1   f l o w o f a b o d y o f g a s , t h a t ' s t h e W e b s t e r d e f i n i t i o n, a n d

  2   w e a r e r e l y i n g o n p l a i n a n d o r d i n a r y m e a n i n g.

  3               W e b e l i e v e a " s t r e a m" i s d e f i n e d a s a f l o w - - a n y

  4   flow.

  5               T H E C O U R T:      S o " f l o w" d o e s n o t c o m e f r o m y o u r

  6   patent language --

  7               M R . F O S T E R:      C o r r e c t.

  8               T H E C O U R T:      -- it comes from your dictionary

  9   d e f i n i t i o n o f " s t r e a m" ?

 10               M R . F O S T E R:      T h a t ' s c o r r e c t.

 11               T H E C O U R T:      A l l r i g h t.

 12               M R . F O S T E R:      But it is the plain and ordinary

 13   m e a n i n g a n d t h e r e i s n o o t h e r m e a n i n g p r o p o s e d.

 14               T h e p a t e n t d o e s n' t d e f i n e i t , t h e y a d m i t t h e

 15   p a t e n t d o e s n' t d e f i n e i t , a n d a p l a i n a n d o r d i n a r y a n d

 16   c o m m o n u s e o f t h a t w o r d w o u l d m e a n a s t r e a m, i n t h e

 17   context of the gas as a flow of gas, just like the

 18   d i c t i o n a r y i n d i c a t e s.     So that's the way we tie it

 19   t o g e t h e r.

 20               Now here's why, when you don't have any basis for

 21   y o u r d e f i n i t i o n o f " f o r c e, " i t ' s n o t i n t h e f i l e h i s t o r y,

 22   t h e r e' s n o t h i n g i n t h e r e, t h e r e' s - - I w o u l d s a y t h a t n o t

 23   only --

 24               T H E C O U R T:      I don't think the force issue is

 25   r e a l l y, a t t h e e n d o f t h e d a y , p e r t i n e n t - -


                              Jana L. McKinney, CSR, RPR, CRR, RMR
                                   United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 18 of 76




                                                                                                      18
  1               M R . F O S T E R:    Okay.

  2               T H E C O U R T:     -- because a force issue focusses on

  3   t h e o r i g i n a t i o n o f - - l e t m e u s e y o u r w o r d f o r a m o m e n t.

  4   T h e f o r c e i s s u e f o c u s s e s o n t h e o r i g i n a t i o n o f t h e f l o w,

  5   she says it's a stream coming out but she claims on

  6   infringement because she says it ceases to become a

  7   s t r e a m, i t d i f f u s e s i n t o v o l u m e a n d s o h e r - - a s I

  8   understood it, her testimony with respect to infringement

  9   focussed on the end and not the origination of this flow

 10   of -- of oxidizing gas.

 11               M R . F O S T E R:    C o r r e c t.    I think that you have

 12   c o r r e c t l y a n a l y z e d h e r p o s i t i o n a n d , a g a i n, w h a t' s

 13   the --

 14               T H E C O U R T:     So what I am saying is, so the force

 15   t h a t o r i g i n a t e s a s t r e a m, a t t h e e n d o f t h e d a y I d o n ' t

 16   t h i n k i s r e a l l y p e r t i n e n t t o t h e i n f r i n g e m e n t c l a i m.

 17               M R . F O S T E R:    Okay.       Okay.        F a i r e n o u g h.

 18               Now when you're looking at a definition that gets

 19   r e s u l t o r i e n t e d, I w a n t t o g o t o t h e n e x t s l i d e, s l i d e

 20   t h r e e, i t - - n o , g o t o s l i d e t h r e e.

 21               There we go.

 22               These are -- these are, you know, red lights for a

 23   d i s t r i c t c o u r t o n c l a i m c o n s t r u c t i o n.   T h i s c o n s t r u c t i o n,

 24   any ozone generator has a fan in it and is going to

 25   produce a flow or stream of ozone and in the -- in the


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 19 of 76




                                                                                                     19
  1   patent it talks about that -- that basically falling on

  2   t h e h u n t e r a n d h i s e q u i p m e n t, o r t h e f i s h e r, s o y o u d o n ' t

  3   interpret claims in a way that excludes the specification

  4   or the preferred embodiment and if -- if you have a

  5   construction that renders the claimed invention

  6   i n o p e r a b l e, t h a t ' s a l s o v i e w e d w i t h e x t r e m e s k e p t i c i s m s o

  7   when you find no support for what you're arguing for your

  8   definition in the spec, and you can't find it anywhere

  9   e l s e a n d t h e y h a v e n' t p r o p o s e d i t a n y w h e r e e l s e a n d w e

 10   can't find it anywhere else, that indicates that you have

 11   a p r o b l e m.

 12               Let's pull up --

 13               T H E C O U R T:     Would you leave that up for just a

 14   s e c o n d, p l e a s e?

 15               M R . F O S T E R:    Yes, yes.

 16               T H E C O U R T:     A l l r i g h t.    Thank you.

 17               M R . F O S T E R:    N o w l e t ' s g o t o t h e n e x t s l i d e a g a i n,

 18   t h i s i s t h e M e r r i a m- W e b s t e r d i c t i o n a r i e s, " A n y b o d y o f

 19   flowing fluid such as gas," and this is again going to be

 20   w i d e l y a c c e p t e d.

 21               A n d i n t h e f i e l d o f h u n t i n g, w h e n w e ' r e l o o k i n g a t

 22   t h e o r d i n a r y s k i l l i n t h e a r t , r e s p e c t f u l l y, w e ' r e n o t

 23   looking what -- what a PhD can theoretically think of, it

 24   is what are hunters going to think of or people in the

 25   s c e n t e l i m i n a t i o n a n d h u n t i n g f i e l d f o r a f e w y e a r s,


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 20 of 76




                                                                                                     20
  1   that's the relevant inquiry and you heard it from

  2   M r . D r a k e, i t f l o w s a n d i t f l o w s o v e r t h e h u n t e r a n d t h e y

  3   a r g u e t h a t i t - - i t ' s a b l a n k e t.        I s i t a b l a n k e t?      Yes,

  4   because it's a flow and it's heavier than air.

  5               Dr. Friis admitted that gravity will have an

  6   effect on the ozone so that's what we believe the proper

  7   definition is, and before I move off of claim

  8   c o n s t r u c t i o n, a n d w h i l e w e ' r e h e r e , I w a n t t o g o b a c k a n d

  9   talk about elimination and then I'll tie it to the

 10   i n f r i n g e m e n t, i f y o u w i l l .

 11               Let's go to slide two.

 12               O n c e a g a i n, y o u h a v e e l i m i n a t i o n a n d h e r

 13   d e f i n i t i o n, y o u h a d o n c e a g a i n, c o n t r a s t i n g t e s t i m o n y.

 14   S h e w a n t s t o d e f i n e e l i m i n a t e a s 9 9 . 9 9 d o e s n' t g e t i t

 15   done.

 16               T H E C O U R T:     Mm-hmm.

 17               M R . F O S T E R:    I t ' s g o t t o b e 1 0 0 p e r c e n t, a n d t h i s

 18   i s w h e r e t h e r e i s n o a m b i g u i t y.

 19               When Mr. Miller was crossing her she said, it

 20   d o e s n' t c o v e r S c e n t C r u s h e r' s p r o d u c t b e c a u s e i t d o e s n' t

 21   e l i m i n a t e - - s h e s a i d O z o n i c s' p r o d u c t w o n ' t e l i m i n a t e

 22   i t , s o t h e p r e f e r r e d e m b o d i m e n t u n d e r t h e p a t en t i s n ' t

 23   c o v e r e d, b y h e r c o n s t r u c t i o n, a n d s h e e v e n s a i d , i n f a c t,

 24   no invention that would practice this elimination would

 25   b e a b l e t o , u n l e s s i t ' s i n a n e n c l o s e d s p a c e, t h e n y o u


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 21 of 76




                                                                                                    21
  1   c a n h a v e 1 0 0 p e r c e n t e l i m i n a t i o n.   That takes it right

  2   outside of the scope and content of the prior art and

  3   t h a t ' s w h e r e y o u h a v e a c o n t r a s t w i t h M r . D r a k e.

  4               T H E C O U R T:     So she determined -- with respect to

  5   elimination she interpreted the patent in my

  6   understanding in a way -- and I think you just said

  7   this -- in a way that would be impossible to comply and

  8   since it's impossible even for you to comply with what

  9   y o u h a v e p r o t e c t e d, i t ' s i m p o s s i b l e f o r t h e m t o i n f r i n g e

 10   it?

 11               M R . F O S T E R:    T h a t ' s e x a c t l y w h a t' s h a p p e n e d h e r e,

 12   Y o u r H o n o r, y o u h a v e a n o p i n i o n t h a t e s s e n t i a l l y b y

 13   v i r t u e o f d e f i n i n g " e l i m i n a t e" a s 1 0 0 p e r c e n t i t m e a n s

 14   t h e y c a n ' t p o s s i b l y i n f r i n g e, n o r c a n w e p r a c t i c e i t , n o r

 15   can we prevent anybody from practicing it.

 16               N o w I ' v e g o t g r e a t s t u f f f o r y o u t h a t w e h a v e n' t

 17   p r e s e n t e d.   Slide five.

 18               Part of claim construction is defined what terms

 19   mean by looking into the file history and in the bottom

 20   part of this you have the law from the federal circuit

 21   that the intrinsic record of the patent includes all of

 22   t h e p r i o r a r t t h a t' s c o n s i d er e d b y t h e p a t e n t o f f i c e.

 23               D u r i n g r e e x a m i n a t i o n, a n d - - a n d H e s s , y o u h e a r d a

 24   lot about Hess.                Hess was one of the three prior art

 25   references that Dr. Friis relied on --


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 22 of 76




                                                                                                         22
  1                  T H E C O U R T:     T h i s i s t h e p a t e n t f r o m H e s s?

  2                  M R . F O S T E R:    C o r r e c t.

  3                  T H E C O U R T:     N o t f r o m O z o n i c s?

  4                  M R . F O S T E R:    Yes.

  5                  T H E C O U R T:     A l l r i g h t.

  6                  M R . F O S T E R:    B u t t h i s i s i n t h e f i l e h i s t o r y, i t

  7   is in --

  8                  T H E C O U R T:     I t ' s i n t h e f i l e h i s t o r y f o r O z o n i c s?

  9                  M R . F O S T E R:    C o r r e c t, y e s , i n f a c t , w e o v e r c a m e

 10   t h e p a t e n t o f f i c e' s a r g u m e n t s f i v e t i m e s o r m o r e o n H e s s.

 11                  T H E C O U R T:     R i g h t.

 12                  M R . F O S T E R:    A n d s o i t w a s f r o n t a n d c e n t e r.         And

 13   i n c o n n e c t i o n w i t h t h a t , a g a i n, t h i s i s n ' t s o m e t h i n g

 14   that -- that was buried somewhere and that Dr. Friis or

 15   the patent office didn't look at, it was the subject of

 16   w h a t w e h a d t o o v e rc o m e t o g e t o u r p a t e n t t o t h e c l a i m s

 17   a n d h o w d o t h e y d e f i n e i n H e s s " s c e n t e l i m i n a t i o n" ?

 18                  " A s u s e d h e r e i n, s c e n t e l i m i n a t i o n g e n e r a l l y m e a n s

 19   reproducing scents to an acceptable low level given the

 20   application although not actually totally eliminating all

 21   s c e n t s.      I n p a r t i c u l a r f o r h u n t i n g a p p l i c a t i o n s, s c e n t

 22   elimination means reducing scents to a low-enough level

 23   so that ambient air" -- "so that in the ambient air that

 24   they do not alarm wild animals and cause them to flee."

 25                  T H E C O U R T:     I'm just -- I'm just a little troubled


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 23 of 76




                                                                                                   23
  1   a n d l e t ' s - - l e t ' s s t a t e t h e o b v i o u s h e r e.

  2               M R . F O S T E R:    Okay.

  3               T H E C O U R T:     Your patent expertise far usurps mine

  4   but I'm just a little troubled by the fact that Hess is

  5   included in the Ozonics file because you had to overcome

  6   t h a t p r i o r a r t , m e a n s t h a t y o u c a n t a k e w h a t ' s - - w h a t' s

  7   really probably somewhat of an unrelated reason for

  8   H e s s ' s i n c l u s i o n i n y o u r f i l e, a n d a p p l y i t a s a n

  9   authoritative definitional term for your patent when this

 10   i s n ' t r e a l l y t h e r e a s o n, t h a t i s t o s a y t h e e l i m - - t h e

 11   d e s c r i p t i o n o f " e l i m i n a t i o n" i n t h e H e s s p a t e n t i s n ' t

 12   really related to the reason that this is included in the

 13   O z o n i c s f i l i n g.

 14               M R . F O S T E R:    I would respectfully disagree with

 15   t h a t a n a l y s i s f o r t w o r e a s o n s:

 16               Number one, the intrinsic record is what it is.

 17   H e s s i s p a r t o f t h e i n t r i n s i c r e c o r d.      You look at the

 18   i n t r i n s i c r e c o r d t o d e t e r m i n e w h a t c l a i m t e r m s m e a n.

 19   W h a t i s H e s s t r y i n g t o p r o v e?        O r w h a t - - w h a t' s

 20   i t - - w h a t ' s i t s p a t e n ta b i l i t y?      It is to eliminate scent

 21   u s i n g o z o n e i n e n c l o s e d s p a c e s s o i n t h a t r e g a r d,

 22   elimination and the problem they're solving is the same

 23   p r o b l e m.   J u s t n o t i n t h e f i e l d w i t h h u n t e r s.       It's in

 24   enclosed spaces and so it -- the scent elimination

 25   concept is exactly the same.


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 24 of 76




                                                                                                     24
  1                You want to have -- you go out in the field and

  2   you take your clothes and your boots and everything and

  3   you put them in that closet or that room that has the

  4   H e s s p r o d u c t a n d y o u - - o r a c t u a l l y H e s s i s t h e b l i n d,

  5   it -- it takes it through and it is to eliminate the

  6   s c e n t.    I t ' s t h e s a m e i s s u e.         It's exact -- it's just a

  7   d i f f e r e n t e n v i r o n m e n t.

  8                T H E C O U R T:     A l l r i g h t.       I understand your

  9   a r g u m e n t.

 10                M R . F O S T E R:     A l l r i g h t.      Okay.     And this is how

 11   t h e - - t h e p o i n t, Y o u r H o n o r, t o o , i s , a g a i n, n o t w h a t a

 12   P h D t h i n k s a b o u t s c e n t e l i m i n a t i o n, t h e p o i n t i s w h a t

 13   does somebody in the field of scent elimination and

 14   h u n t i n g f o r a c o u p l e o f y e a r s w i t h t h i s e x p e r i e n c e, w h a t

 15   d o t h e y t h i n k a b o u t s c e n t e l i m i n a t i o n?

 16                A n d y o u h e a r d i t f r o m M r . D r a k e.        They advertise

 17   scent elimination -- I'll get to this in my

 18   i n f r i n g e m e n t - - a n d h e s a y s , Y e a h , i t e l i m i n a t e s s c e n t.

 19   A n d h e s a y s , D o y o u h a v e s t u d i e s?

 20                T H E C O U R T:     Mr. Drake pretty much disavowed

 21   e v e r y t h i n g.

 22                M R . F O S T E R:     Y e a h , o k a y.     B u t i n a n y e v e n t, t h e i r

 23   marketing materials are very clear it is scent

 24   e l i m i n a t i o n a n d t h a t i s w h a t t h e y a r e t e a c h i n g a n d t h a t' s

 25   w h a t - - t h a t ' s w h a t t h i s d o e s.


                              Jana L. McKinney, CSR, RPR, CRR, RMR
                                   United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 25 of 76




                                                                                                   25
  1              S o I t h i n k t h e d e f i n i t i o n h e r e, t h i s g i v e s y o u

  2   r o c k s o l i d, i n s t e a d o f , a g a i n, w h a t y o u d o n ' t h a v e , y o u

  3   k n o w , y o u w o u l d e l i m i n a t e t h e p a t e n t h o l d e r' s a b i l i t y t o

  4   even utilize the patent when it overcame for seven years

  5   o f p r o s e c u t i o n t h e c h a l l e n g e s o f t h e p a t e n t o f f i c e, s o

  6   t h a t i s t h e c l a i m c o n s t r u c t i o n.

  7              T H E C O U R T:     Will you provide us with a copy of

  8   y o u r P o w e r P o i n t, M r . F o s t e r?

  9              M R . F O S T E R:     Yes, yes, I will.

 10              T H E C O U R T:     Thank you.

 11              M R . F O S T E R:           I apologize for not having an

 12   e x t r a c o p y , I w i l l g i v e i t t o y o u w h e n I a m d o n e, a n d I

 13   can e-mail it.

 14              T H E C O U R T:     I prefer to have it to look at the

 15   screen for purposes of your argument any way, but for

 16   c h a m b e r p u r p o s e s, I w o u l d l i k e a c o p y .

 17              M R . F O S T E R:     I have a PDF.

 18              M R . W E E M S:     D o y o u h a v e a c o p y f o r u s a s w e l l?

 19              T H E C O U R T:     And by the way, and so I am now

 20   e x a c t l y 3 0 m i n u t e s l a t e o n t h i s, b u t I w a n t t o n o t e t h a t

 21   m y c o u r t r e p o r t e r i s n o t h e r e.         We have an excellent

 22   court reporter from the courthouse filling in for us who

 23   d o e s a g r e a t j o b b u t s h e w a s n' t h e r e y e s t e r d a y, s o - - I

 24   a p p r e c i a t e y o u f i l l i n g i n , J a n a.

 25              M R . F O S T E R:     T h a n k y o u s o m u c h.


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 26 of 76




                                                                                               26
  1                  T H E C O U R T:     All these terms are a bit new to you

  2   but I'm sure you're doing a great job.

  3                  M R . H U G H E S:       Your Honor --

  4                  T H E C O U R T:     And I'm also relieved that the other

  5   person in the courtroom who spoke as quickly as I did

  6   y e s t e r d a y f r o m d e f e n s e c o u n s e l i s n o t h e r e t o d a y.

  7                  So, Jana is used to suffering with my rapid rate

  8   o f s p e e c h - - I ' m s o r r y, J o i s u s e d t o s u f f e r i n g w i t h m y

  9   rapid rate of speech but Jana is not, so I will try and

 10   b e h a v e.

 11                  A n d , P a t r i c k.

 12                  M R . F O S T E R:       We appreciate you guys accommodating

 13   us very much.

 14                  M R . H U G H E S:       We have one printed copy today of

 15   the -- of the -- of this -- our PowerPoint presentation

 16   b u t I d o h a v e i t a v a i l a b l e t o e - m a i l.

 17                  Would the Court like it e-mailed now?

 18                  T H E C O U R T:     T h a t ' s f i n e.   S u r e.   If you want to

 19   e-mail it to me and to defense counsel now, that would be

 20   g r e a t.

 21                  M R . H U G H E S:       Okay, thank you.

 22                  T H E C O U R T:     A l l r i g h t.

 23                  S o , M r . M i l l e r.

 24                  M R . F O S T E R:       So now that we have defined the

 25   t e r m s, t h e n - - t h e n n o w w e ' r e g o i n g t o s t e p t h r o u g h w h a t


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 27 of 76




                                                                                                    27
  1   evidence do we have of infringement and I think we have

  2   v e r y s t r o n g e v i d e n c e o f - - o f e x a c t l y t h e k i n d o f f l o w,

  3   a g a i n, I t h i n k i t ' s i m p o r t a n t - - l e t ' s g o t o E x h i b i t S ,

  4   P a g e 1 7 2 o f E l r o d.

  5                  And the steps there in the middle -- yep -- using

  6   t h e S c e n t C r u s h e r.

  7                  This gives you the ABC's -- and we went over this

  8   w i t h M r . D r a k e a n d h i s t e s t i m o n y - - i n s e r t t h e b a t t e r y,

  9   you turn it on, you select the button --

 10                  T H E C O U R T:     R i g h t.

 11                  M R . F O S T E R:    - - a n d i t r u n s a n d y o u ' v e g o t h i g h,

 12   m e d i u m, l o w , a n d h e s a i d , Y e s , t h a t r e g u l a t e s t h e f l o w o f

 13   O z o n e o u t o f t h e m a c h i n e, s o y o u h a v e - - y o u h a v e a

 14   s t r e a m.

 15                  A n d s o I w a n t t o l o o k a t a l s o t h e w a y i t w o r k s.

 16   Okay?          It -- it -- let's go to S, Exhibit 168, it's the

 17   s a m e u s e r m a n u a l f o r t h e i r p r o d u c t.

 18                  A n d t h e v e r y f i r s t, " T h a n k y o u f o r y o u r p u r c h a s e, "

 19   t h a t f i r s t p a r a g r a p h.

 20                  There we go.            T h a n ks .

 21                  "Field Scent Pro is your blanket for your field

 22   s t a n d a n d g r o u n d b l i n d. "         That is why they characterize

 23   it:     I t f l o w s o u t o f t h e o z o n e u n i t o v e r t h e h u n t e r, i t

 24   i s d o w n w i n d a n d t h e a n i m a l i s g o i n g t o b e h e r e, i t i s t o

 25   e l i m i n a t e y o u r s c e n t.


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 28 of 76




                                                                                                      28
  1                Let's show you, it's -- not only do they have a

  2   p r o d u c t t h a t i s e s s e n t i a l l y t h e s a m e a s O z o n i c s, b u t t h e y

  3   a l s o m a r k e t i t w i t h t h e s a m e b l a n k e t t e r m s.

  4                Let's go to 58.              This is brochure for the -- let's

  5   see.

  6                T H E C O U R T:     Well, we --

  7                M R . F O S T E R:    I a p o l o g i z e.

  8                T H E C O U R T:     W e f o c u s s e d o n t h e t e r m " s t r e a m" a n d

  9   " e l i m i n a t e" b e c a u s e a t l e a s t t o m y t h e o r y - -

 10                M R . F O S T E R:    Yes.

 11                T H E C O U R T:     - - o f t h e e v i d e n c e y e s t e r d a y t h a t' s

 12   t h e g r a v a m e n o f t h e i r a r g u m e n t s w e r e n o t i n f r i n g e m e n t.

 13                M R . F O S T E R:    Yes.

 14                T H E C O U R T:     So why don't you focus your arguments

 15   more narrowly on those issues as well.

 16                M R . F O S T E R:    R i g h t.   A n d s o , e s s e n t i a l l y, a g a i n,

 17   the evidence that we have is we have evidence

 18   t h a t - - t h a t t h e r e i s a f l o w, a n d w e ' v e g o t t h e

 19   d e f i n i t i o n, " A n y b o d y o f f l o w i n g g a s . "

 20                T h e y ' v e a d m i t t e d, M r . D r a k e, t h a t t h e y h a v e a

 21   flow.        T h e m a r k e t i n g m a t e r i a l s i n d i c a t e t h e y h a v e a f l o w.

 22   The marketing materials indicate that they have a

 23   b l a n k e t, a n d w e a r g u e t h a t w e h a v e a b l a n k e t, I ' m t r y i n g

 24   to find my reference to that blanket and I didn't get it

 25   r i g h t.


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 29 of 76




                                                                                                     29
  1                L e t m e - - i t ' s P a g e 4 5 , M s . S t u c k i.

  2                And this is at least a picture so it kind of

  3   illustrates -- would you blow up that picture in

  4   the -- there you go.

  5                This essentially -- this is the preferred

  6   embodiment covered by the patent and you will note that

  7   e v e n t h o u g h t h i s i s a d r a w i n g, y o u s a w p i c t u r e s i n t h e

  8   marketing materials of Scent Crusher putting their unit

  9   in the tree above the hunter just like this, and you can

 10   see it flowing out and covering this human scent as a

 11   b l a n k e t, a s i t f l o w s - - a s i t f l o w s.

 12                So that is exactly what we described --

 13                T H E C O U R T:     T h i s i s S c e n t C r u s h e r' s - -

 14                M R . F O S T E R:    -- in exactly the same way as they

 15   describe it as and that -- that helps us prove

 16   i n f r i n g e m e n t.

 17                The -- let's see.               Now, I want to go to the -- to

 18   t h e c l a i m o n e a g a i n, P a g e 3 8 , l o w e r l e f t - h a n d c o r n e r,

 19   E l r o d, y e a h .       And go through and listen -- and analyze

 20   this quickly on claim one.

 21                Yep.

 22                Okay.         So, if we focus on "discharging a stream of

 23   oxidizing gas into the field to eliminate scents

 24   a s s o c i a t e d w i t h h u n t i n g, " j u s t f o c u s s i n g f i r s t o n

 25   " d i s c h a r g i n g a s t r e a m o f o x i d i z i n g g a s i n t o t h e f i e l d. "


                                 Jana L. McKinney, CSR, RPR, CRR, RMR
                                      United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 30 of 76




                                                                                                   30
  1              Okay.       This one is one that is not insnared by

  2   h e r , i t ' s n o t f a l l i n g o n t h e h u n t e r.     She admits that the

  3   ozone --

  4              T H E C O U R T:     W h i c h p a t e n t i s t h i s?

  5              M R . F O S T E R:    The claim one of the '180.

  6              T H E C O U R T:     This is '180.

  7              M R . F O S T E R:    ' 1 8 0 , E x h i b i t A , E l r o d.    Yep.

  8              So this one all you need to have to infringe is

  9   d i s c h a r g i n g a s t r e a m o f o x i d i z i n g g a s i n t o t h e f i e l d.

 10   D o e s n' t h a v e t o c o v e r t h e h u n t e r, d o e s n' t h a v e t o b e

 11   d i r e c t l y o n t h e h u n t e r, i t ' s j u s t d i s c h a r g i n g a s t r e a m

 12   and she admitted in her testimony that the Scent Crusher

 13   Field Pro and Pro Lite emit an initial flow out of the

 14   u n i t , t h e r ef o r e t h a t i s a d i s c h a r g e o f a s t r e a m o f g a s

 15   i n t o t h e f i e l d.

 16              T H E C O U R T:     So you're saying that even with her

 17   hypertechnical interpretation of stream --

 18              M R . F O S T E R:    C o r r e c t.

 19              T H E C O U R T:     -- Scent Crusher would still infringe

 20   this?

 21              M R . F O S T E R:    That's exactly right --

 22              T H E C O U R T:     I u n d e r s t a n d.

 23              M R . F O S T E R:    - - b e c a u s e t h e r e i s a s t r e a m, t h e r e

 24   i s a f l o w , s h e a d m i t t e d i n i t i a l f l o w, i n i t i a l f l o w i s

 25   f l o w , t h e r e f o r e, t h e r e i s a d i s c h a r g e o f - -


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 31 of 76




                                                                                                        31
  1                  T H E C O U R T:     O k a y , I u n d e r s t a n d.

  2                  M R . F O S T E R:    -- oxidizing gas.

  3                  S o l e t ' s g o t o t h e n e x t p a t e n t, l e t ' s g o t o c l a i m

  4   o n e o f t h e ' 1 7 7 p a t e n t.

  5                  And this is where it -- Page 42.                         Lower left-hand

  6   c o l u m n, c l a i m o n e .       Okay.

  7                  So here's -- here we have -- and if we go to

  8   the -- to the critical stream -- "applying the stream of

  9   o x i d i z i n g g a s d i r e c t l y o n t o t h e h u n t e r, t h e h u n t i n g

 10   c l o t h i n g, a n d t h e h u n t i n g e q u i p m e n t i n t h e f i e l d t o

 11   d e o d o r i z e" - - s o s t o p b e f o r e " d e o d o r i z e. "

 12                  That's where she's got her little -- her little

 13   h y p e rt e c h n i c a l a n a l y s i s, a p p l y i n g s t r e a m d i r e c t l y o n t o

 14   t h e h u n t e r, t h e h u n t i n g c l o t h i n g a n d t h e h u n t i n g

 15   e q u i p m e n t.

 16                  So that's where you can't buy her argument on flow

 17   m e a n s a f l o w t h a t i s f o r c e d o n t o t h e h u n t e r.           If it

 18   f l o w s o u t i t ' s a n y f l o w o f g a s , t h e g a s i s s t i l l f l o w i n g,

 19   e v e n i f i t i s d i s p e r s i n g o r g e t t i n g w i d e r, a s y o u s a w i n

 20   t h a t p h o t o g r a p h, t h e r e i s - -

 21                  T H E C O U R T:     Her argument is that it quickly ceases

 22   to be a stream and becomes diffused into just a volume

 23   and by the time it's covering the hunter and clothing and

 24   equipment it's no longer a stream but it is more cloud of

 25   v o l u m e.


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 32 of 76




                                                                                                   32
  1               M R . F O S T E R:    B u t i f i t ' s a c l o u d o f v o l u m e, t o o n e

  2   o f o r d i n a r y s k i l l i n t h e a r t t h a t ' s i n t h i s f i e l d t h e y' r e

  3   g o i n g t o t h i n k o f i t e x a c t l y t h e w a y D a n D r a k e d o e s, a n d

  4   exactly the same way as Scott Elrod and everybody else in

  5   t h i s i n d u s t r y, t h a t w h e n y o u ' r e p r o d u c i n g t h a t f l o w - -

  6               T H E C O U R T:     A l l r i g h t, a l l r i g h t.

  7               M R . F O S T E R:    -- and it flows over the hunter and

  8   c r e a t e s a b l a n k e t, a s b o t h p a r t i e s s a y y o u s t i l l h a v e t h e

  9   c l a i m e d i n v e n t i o n a n d n o t a h y p e rt e c h n i c a l - - w e l l ,

 10   t h e r e' s n o t g o i n g t o b e - - i t ' s g o i n g t o h a v e s o m e

 11   d i s p e r s i o n, a f l o w i s a f l o w a n d i t c a n ' t b e r e s t r i c t e d

 12   t o - - t o s o m e t h i n g t h a t , a g a i n, e v e r y u n i t o u t t h e r e t h a t

 13   has been non-hunting applications has the same

 14   fundamental fan blowing it out.

 15               T H E C O U R T:     R i g h t, I u n d e r s t a n d.

 16               M R . F O S T E R:    Okay.       A l l r i g h t.       So,

 17   that's -- that's simply the -- that's not in claim one of

 18   t h e ' 1 8 0 b u t i t s t i l l i n o u r v i e w d o e s n' t s u r v i v e

 19   s c r u t i n y.

 20               N o w l e t ' s t a l k a b o u t t h e e l i m i n a t i o n.    I don't

 21   k n o w t h a t w e n e e d a l o t m o r e o n e l i m i n a t i o n.

 22               T H E C O U R T:     I don't think we do.

 23               M R . F O S T E R:    Okay.       I t h i n k, Y o u r H o n o r, w h e r e

 24   I ' v e c o v e r e d " s t r e a m, " d e f i n i n g i t a n d " e l i m i n a t e, "

 25   d e f i n i n g i t , a n d a p p l y i n g b o t h o f t h o s e, I h a v e a p p l i e d


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 33 of 76




                                                                                                   33
  1   r e p r e s e n t a t i v e a n a l y s i s t o c l a i m s o n e o f e a c h p a t e n t,

  2   we'll get you our claim charts that cover the other

  3   a s s e r t e d c l a i m s, a n d I t h i n k I ' m r e a d y t o t u r n i t o v e r t o

  4   M r . M i l l e r.

  5               T H E C O U R T:     Very well.

  6               M r . M i l l e r.

  7               M R . M I L L E R:    Y o u r H o n o r, I h a v e h a r d c o p i e s o f t h e

  8   slides I'm going to use.

  9               T H E C O U R T:     A l l r i g h t.

 10               M R . M I L L E R:    May as well hand them to you now.

 11   T h e r e i s a c o u p l e c o p i e s t h e r e.

 12               I think I'll just start -- unless you have

 13   direction of where you want me to go I'll just start by

 14   t a l k i n g a b o u t t h e p r i o r a r t r e f e r e n c e s b r i e f l y.

 15               T H E C O U R T:     I h a v e d i r e c t i o n.

 16               M R . M I L L E R:    Okay.

 17               T H E C O U R T:     I -- I promise you that if I change my

 18   mind after hearing from defendants I'll come back to

 19   you --

 20               M R . M I L L E R:    Okay.

 21               T H E C O U R T:     - - b u t I h e a r d, i n m y o p i n i o n,

 22   virtually no qualified or competent evidence yesterday

 23   with respect to invalidity and so I don't think I need a

 24   l o t o f d e f e n s e f r o m y o u o n v a l i d i t y.

 25               M R . M I L L E R:    Okay.       T h a t i s v e r y h e l p f u l.


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 34 of 76




                                                                                                       34
  1                  T H E C O U R T:     I t ' s v e r y h e l p f u l f o r o u r t i m e, t o o .

  2                  M R . M I L L E R:    Yes, it is.          If you'll allow me,

  3   there is only a handful of these slides then that I would

  4   like to show you --

  5                  T H E C O U R T:     A l l r i g h t.

  6                  M R . M I L L E R:    -- because they talk about the law

  7   basically that I think --

  8                  T H E C O U R T:     Very well.

  9                  M R . M I L L E R:    -- that was raised in my mind from

 10   h e r t e s t i m o n y.

 11                  M s . S t u c k i, i f y o u c o u l d g o t o s l i d e

 12   number -- hmm.                I ' m g e t t i n g t h e r e.      Man, I made a lot of

 13   s l i d e s.       A l l r i g h t, s l i d e n u m b e r 1 5 .

 14                  When you're talking about the standard of the

 15   p r e l i m i n a r y i n j u n c t i o n s t a g e, a l o t o f t h e c a s e l a w t a l k s

 16   a b o u t s u b s t a n t i a l l i k e l i h o o d o f i n v a l i d i t y, i t ' s

 17   important to recognize the context of that is you have to

 18   keep in mind the burden of proof they will have at trial

 19   and here's some cases that talk about likelihood of

 20   s u c c e s s i n a p r e l i m i n a r y i n j u n c t i o n c o n t e x t, y o u ' r e

 21   e v a l u a t i n g w h e t h e r i t ' s m o r e l i k e l y t h a n n o t t h a t t h e y' l l

 22   be able to prove at trial by clear and convincing

 23   e v i d e n c e.

 24                  T H E C O U R T:     R i g h t.

 25                  M R . M I L L E R:    I f y o u g o t o t h e n e x t s l i d e, a n d t h e n


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 35 of 76




                                                                                                     35
  1   t h e n e x t o n e a f t e r t h a t , S h e r r i, I ' l l s k i p t h a t o n e .

  2               This slide has some case law in it that talks

  3   about how the presumption of validity is a lot harder to

  4   do when -- when you don't bring anything new to the table

  5   t h a t t h e p a t e n t o f f i c e d i d n ' t a l r e a d y c o n s i d e r.

  6               And a lot of these slides show how they brought

  7   n o t h i n g n e w t o t h e t a b l e.      Dawson is not only --

  8               T H E C O U R T:     R i g h t.

  9               M R . M I L L E R:       -- the same thing that was previously

 10   taught but the only distinction Dr. Friis made of Dawson

 11   w a s , w e l l , y o u p l a c e t h e s c e n t p a r t i c u l a r s d o w n w i n d.

 12               That takes it further from our invention because

 13   in the Ozonics patent you're supposed to put it upwind of

 14   the hunter and some claims talk about upwind so it is

 15   e v e n l e s s p e r t i n e n t.    So this law shows how the burden is

 16   e v e n h e a v i e r o n t h e m a t t r i a l a n d t h e y' r e n o t l i k e l y t o

 17   meet it.

 18               Now, in the next slide I found a case here from

 19   t h e D i s t r i c t o f A r i z o n a w h o r e a c he s a n e x a c t - - t h e e x a c t

 20   conclusion that I think is applicable here based on

 21   D r . F r i i s' t e s t i m o n y t h a t s h e d i d n ' t b r i n g a n y t h i n g n e w

 22   t o t h e t a b l e.

 23               The question must be raised with an eye toward the

 24   trial burden of not only clear and convincing evidence of

 25   o b v i o u sn e s s , b u t a l s o t h e i n f l a t e d b u r d e n t r i g g e r e d b y


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 36 of 76




                                                                                                      36
  1   t h e P T O ' s p r i o r e x a m i n a t i o n o f t h e p a t e n t s.      And in that

  2   case, they granted a preliminary injunction despite that

  3   invalidity case.

  4               N o w , i f y o u g o t o t h e n e x t s l i d e, o n e t h i n g t h a t

  5   t r i g g e r e d, i n m y m i n d f r o m D r . F r i i s' t e s t i m o n y, i s t h e

  6   l a w a b o u t h i n d s i g h t a n a l y s i s.     T h e r e' s a l o t o f c a s e l a w

  7   out of the federal circuit that you cannot engage in

  8   h i n d s i g h t a n a l y s i s.     A n d h i n d s i g h t a n a l y s i s i s w h e n, y o u

  9   k n o w , n o w t h a t e v e r y b o d y k n o w s a b o u t t h e O z o n i c s p a t e n t s,

 10   everybody has this idea in their head now, that you can

 11   a c t u a l l y i n t h e o p e n a i r e n v i r o n m e n t, y o u c a n p l a c e t h i s

 12   ozone generator up there and just put it out continuously

 13   during the hunt, now that everybody knows about it, they

 14   use that, and then they look at the patents and say, What

 15   could we do to these prior arts to bring them into this

 16   zone?       I t ' s p u r e h i n d s i g h t a n a l y s i s.     And hers was

 17   b l a t a n t h i n d s i g h t a n a l y s i s.

 18               Go to the next one.

 19               Also she did with the Ozonics patents in mind

 20   change things up.                    I would encourage the Court that if,

 21   because of her hindsight theories which are in these

 22   s l i d e s I j u s t p r e s e n t e d, i f y o u g o t o S l i d e 2 7 , w h e n y o u

 23   have a case like this with hindsight theories the

 24   o b j e c t i v e e v i d e n c e o f n o n o b v i o u sn e s s, t h e s e c o n d a r y

 25   c o n s i d e r a t i o n s i s t h e g r e a te s t c h e c k a n d s a f e g u a r d


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 37 of 76




                                                                                                     37
  1   a g a i n s t a h i n d s i g h t a n a l y s i s.    And in this case, the

  2   s e c o n d a r y c o n s i d e r a t i o n s o f n o n o b v i o u sn e s s a r e - - a r e

  3   o v e r w h e l m i n g.

  4                This is one of those cases where the real world

  5   s t o r y o f t h e i n v e n t i o n s h o w s t h e n o n o b v i o u sn e s s .     No

  6   matter how they can spin and contort the prior art and

  7   t h a t r e a l w o r l d s t o r y, y o u h e a r d f r o m M r . E l r o d f o r y e a r s

  8   t h e y h a d t o b a t t l e y e a r s o f s k e p t i c i s m i n t h e i n d u s t r y.

  9   People laughed at them.                      T h e y w o u l d g o t o t r a d e s h o w s.

 10   People would look at them and they would say, That can't

 11   work.        I t t o o k y e a r s t o e d u c a t e t h e i n d u s t r y.

 12                M r . D r a k e t e s t i f i e d, I w a n t e d t o p a r t n e r w i t h

 13   S c o t t E l r o d, e d u c a t e t h e i n d u s t r y a b o u t o z o n e.        Why do

 14   you need to educate the industry on something that's so

 15   o b v i o u s?

 16                A l l o f t h o s e f a c t s, y o u ' l l s e e i n t h e r e s t o f m y

 17   s l i d e s I i d e n t i f y, h i g h l i g h t a r t i c l e s f r o m i n d u s t r y

 18   writers and others who show how much skepticism there was

 19   t h e y w e r e o v e r c o m i n g.    That by itself proves the

 20   n o n o b v i o u s n e s s.

 21                T H E C O U R T:     A l l r i g h t.

 22                M R . M I L L E R:    T h a n k y o u , Y o u r H o n o r.

 23                T H E C O U R T:     M r . F o s t e r, I a n t i c i p a t e y o u w e r e

 24   e x p e c t i n g a l o n g e r b r e a k.

 25                M R . F O S T E R:    Pardon me?


                                 Jana L. McKinney, CSR, RPR, CRR, RMR
                                      United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 38 of 76




                                                                                                     38
  1               T H E C O U R T:       I anticipate you were expecting a

  2   l o n g e r b r e a k?

  3               M R . F O S T E R:      I was busy outlining my irreparable

  4   h a r m a r g u m e n t.

  5               Okay.          A l l r i g h t.     On irreparable harm --

  6               T H E C O U R T:       I w i l l t e l l y o u , M r . F o s t e r, t h a t I

  7   think this is the weakest part of your case so I want to

  8   hear about irreparable harm.

  9               M R . F O S T E R:      Okay.           Thank you.

 10               I t h i n k, f i r s t o f a l l , i r r e p a r a b l e h a r m , t h e C o u r t

 11   u n d e r s t a n d s t h e d e f i n i t i o n, c a n n o t b e c o m p e n s a t e d f o r

 12   w i t h m o n e y d a m a g e s.

 13               T H E C O U R T:       E x a c t l y.

 14               M R . F O S T E R:      And I would start with what we have

 15   f r o m M r . E l r o d' s t e s t i m o n y y e s t e r d a y.    I think it

 16   illustrates some critical points that will be a focus of

 17   what type of harm that we are going to see if they're not

 18   e n j o i n e d.

 19               First of all, focussing on where they were before

 20   e n t r y i n t o t h e m a r k e t.          Before entry into the market

 21   there were no substantial players selling products that

 22   w e r e i n t h e f i e l d f o r o z o n e.

 23               T H E C O U R T:       Let's cut to the chase here, because

 24   c e r t a i n l y y o u r p o s i t i o n, a n d i t ' s m e r i t o r i o u s, i s t h a t

 25   this is a two-player market and that the way it has


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 39 of 76




                                                                                                     39
  1   e v o l v e d, S c e n t C r u s h e r m o v i n g i n t o t h e r e t a i l m a r k e t t h a t

  2   f o r b u s i n e s s r e a s o n s O z o n i c s v a c a t e d, b u t i f t h a t' s t r u e,

  3   then at the end of the day it would be very simple

  4   through discovery to find out what sales they had made

  5   and what the financial value of their harm, if

  6   i n f r i n g e m e n t i s u l t i m a t e l y f o u n d, w o u l d b e a n d s o I - - I

  7   don't know how you under this financial scenario get to

  8   irreparable harm.

  9               M R . F O S T E R:    Okay.       I think that -- that

 10   the -- the issue is not for irreparable harm for us can

 11   we identify all of their sales and if they take over that

 12   r e t a i l s p a c e t h a t w e v a c a t e d, t h a t t h a t i s o u r h a r m.

 13               What it does do is we trained the market where to

 14   go to find Ozonics over years and years of hard work

 15   u n t i l w e f i n a l l y g e t t o t h e p o i n t.        We have, I think a

 16   t w o - s u p p l i e r m a r k e t, i f y o u a g r e e, w e h a d t e s t i m o n y f r o m

 17   M r . C r a g u n i t w a s a t w o - s u p p l i e r m a r k e t; t e s t i m o n y f r o m

 18   Mr. Elrod it was a two-supplier market and in our view no

 19   s u b s t a n t i a l e v i d e n c e t o t h e c o n t r a r y.   There are some new

 20   products that are out there but all defined as used in

 21   e n c l o s e d s p a c e s.

 22               S o t h e c a s e l a w e s t a b l i s he s t h a t t w o - s u p p l i e r

 23   m a r k e t s, w h e n s o m e o n e c o m e s i n , q u i t e a p a r t f r o m b e i n g

 24   able to possibly show lost profits and get your profits

 25   i n t h e f o r m o f d a m a g e s, b u t t h a t c r e a t e s i r r e p a r a b l e h a r m


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 40 of 76




                                                                                                   40
  1   i n a v a r i e t y o f w a y s.      And I do think that -- that the

  2   testimony of the perfect storm here, they vacated that

  3   r e t a i l m a r k e t t h a t r e a c h e s t h e s a m e e n d u s e r s t h a t t h e y' r e

  4   fighting for, relying on the patent rights and then

  5   C a b e l a' s g o e s t o t h e m a n d s a y s , H e y , w e d o n ' t h a v e a

  6   p r o d u c t, c o m e i n h e r e a n d s e l l i t i n t h a t m a r k e t.

  7              A n d y o u ' v e s e e n t h e i r s a l e s, a n d i n t h e - - i n t h e

  8   first year, their orders and commitments are shocking to

  9   us, to Ozonics -- Ozonics hasn't seen it because it has

 10   been designated confidential but it's -- it's -- if they

 11   c o n t i n u e o n t h a t p a t h, y o u h e a r d t h e t e s t i m o n y f r o m

 12   M r . E l r o d, a n d i t ' s b a c k e d u p b y t h e d a t a t h a t y o u h a v e,

 13   it's -- is the market going to expand and have them stay

 14   w h e r e t h e y a r e , i f t h e r e' s o n e p r o d u c t i n t h e m a r k e t, t h e

 15   p a t e n t e d p r o d u c t, a n d t h a t' s w h a t t h e P a t e n t A c t g i v e s

 16   y o u i s t h e r i g h t t o e x c l u d e o t h e r s.

 17              They may not be as talented marketing as other

 18   c o m p a n i e s, t h e y m a y n o t d o i t i n a d i f f e r e n t w a y , t h e y

 19   m a d e a n e l e c t i o n t o g o t h e r e, r e l y i n g o n t h e f a c t t h a t

 20   t h o s e c u s t o m e r s t h a t t h e y h a d t r a i n e d t o g o t o C a b e l a' s ,

 21   S c h e e l s, D i c k ' s , a l l t h e s e b i g b o x s t o r e s w i l l f i n d t h e m

 22   o n l i n e a n d i n t h e i r s h o w s a n d w i l l b u y i t b e c a u s e t h e r e' s

 23   one place to get it.                 And where the record is clear in

 24   the declaration that Ozonics has had to file multiple

 25   s u i t s a g a i n s t w o u l d- b e i n f r i n g e r s a n d t h e y a l l h a v e


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 41 of 76




                                                                                                   41
  1   s t o p p e d i n f r i n g i n g.

  2               So you -- they have policed the market to

  3   eliminate competitors and if there was one, why does

  4   C a b e l a' s g o t o t h e m w h e n w e d e c i d e t o g o d i r e c t

  5   m a r k e t i n g, i f t h e r e w a s s o m e t h i n g t h e y w o u l d j u s t s a y ,

  6   well, we'll buy those instead of making

  7   something -- something new, so that is an element of

  8   irreparable harm and I want to get to it, a case that

  9   t a l k s a l i t t l e b i t a b o u t i r r e p a r a b l e h a r m.

 10               T H E C O U R T:         I would like to take this time to

 11   p o i n t o u t , M r . F o s t e r, t h a t y o u a l l h a v e a l r e a d y b e e n u p

 12   here 50 minutes --

 13               M R . F O S T E R:        Yes.

 14               T H E C O U R T:         -- and so I don't have a whole day to

 15   devote to your argument --

 16               M R . F O S T E R:        Got it.

 17               T H E C O U R T:         -- so we need to kind of --

 18               M R . F O S T E R:        C u t t o t h e c h a s e.

 19               T H E C O U R T:         - - b e a b i t m o r e e f f i c i e n t.

 20               M R . F O S T E R:        U n d e r s t o o d.   U n d e r s t o o d.

 21               Okay.        When we have -- the other component -- so I

 22   think when you look at -- look at the case, the Veeco

 23   c a s e i s a g r e a t c a s e, a n d - - c o u l d y o u g o t o - - p a r d o n

 24   me.      I do have it.                It's slide ten.

 25               M S . S T U C K I:        What one?


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 42 of 76




                                                                                                        42
  1                M R . F O S T E R:     S l i d e t e n o f m y o p p o s i n g.

  2                T h i s i s a n e x a m p l e, i f w e p u l l t h i s u p , t h e V e e c o

  3   c a s e , I l i k e t h i s c a s e b e c a u s e, a ) i t i s r e c e n t; a n d , b )

  4   t h o u g h i t i s f r o m N e w Y o r k, i t h a s g o t h e a v y c i t a t i o n s t o

  5   c u r r e n t F e d e r a l C i r c u i t l a w a n d q u o t e s, S o w h a t i s

  6   irreparable harm?                  L o s s o f c u s t o m e r s, o r d e r s, m a r k e t

  7   s h a r e.

  8                D o w e h a v e t h a t?        W e - - w e h a v e p r o v e n t h a t, w h e n

  9   you look at --

 10                T H E C O U R T:      Item one is not irreparable harm.

 11   Those can all be compensated for by financial discovery

 12   a n d c o m p e n s a t i o n.

 13                M R . F O S T E R:     C o r r e c t.      C o r r e c t.   I think it's

 14   c o n j u n c t i v e t h e r e.    It's not "or" --

 15                T H E C O U R T:      N o , I u n d e r s t a n d, I ' m j u s t t e l l i n g y o u

 16   h o w I l o o k a t t h i s.

 17                M R . F O S T E R:     R i g h t.       A n d t h e n p r i c e e r o s i o n, l o s s

 18   o f b u s i n e s s o p p o r t u n i t i e s, l o s s o f g o o d w i l l a n d

 19   r e p u t a t i o n.

 20                L e t ' s t u r n t o p r i c e e r o s i o n b r i e f l y.

 21                Price erosion -- do you have Slide 18?                                 For Cragun

 22   and five?

 23                There we go.

 24                T h i s i s - - t h i s - - n o , t a k e t h a t o f f , p l e a s e.

 25                I h a v e g o t t h e w r o n g s l i d e t h e r e.


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 43 of 76




                                                                                                    43
  1              We have -- we have 50 to $100 difference per unit

  2   that run from $250 --

  3              T H E C O U R T:     I s a w t h a t; t h e y ' r e u n d e rc u t t i n g y o u

  4   b y a b o u t $ 1 0 0 i n t h e m a r k e t.

  5              M R . F O S T E R:    H u n d r e ds i n t h e m a r k e t.

  6              T H E C O U R T:     A n d y o u r c l i e n t' s t e s t i m o n y i s t h a t h e

  7   will have to match that.

  8              M R . F O S T E R:    Y e a h , e x a c t l y.   And the price erosion

  9   issue creates -- creates damages and harm that you cannot

 10   compensate for.

 11              You know, how -- you're going to take that market

 12   d o w n , e v e n i f y o u g o t a p e r m a n e n t i n j u n c t i o n, u l t i m a t e l y,

 13   you're not going to be able to recapture -- when you're

 14   at three or $400 you're not going to be able to jump back

 15   up.

 16              I f w e r e s e t t h e m a r k e t, w e c a n ' t r e c o v e r t h a t

 17   under the patent law, that is not damage -- damages that

 18   w e c a n r e c o v e r.      You know, we can certainly recover some

 19   price erosion but not for all of the impacts and that's

 20   why the case law is very clear that price erosion is one

 21   element of irreparable harm.

 22              And we've got a clear case of it.                          And why would a

 23   customer spend $100 more for three or $400 unit buying

 24   o u r s w h e n t h e y c o u l d b y t h e i r s?     It's going to kill it.

 25              A l t h o u g h a n o t h e r t h i n g t h a t i s c r i t i c a l, a n d t h e


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 44 of 76




                                                                                                      44
  1   cases talk about it, is the mainstream effect and I

  2   w o u l d - - I w o u l d c i t e y o u t o t h e M e t a lc r a f t a n d t h e A p p l e

  3   c a s e , I t h i n k t h o s e a r e i n o u r b r i e f s, a n d t h a t ' s w h e r e

  4   in the network day and age both companies are out there

  5   o n s o c i a l m e d i a, o u t t h e r e o n t h e i n t e r n e t, a n d w e ' v e

  6   p r o v i d e d a - - a n E x h i b i t Z - A , f o r i n s t a n c e, i s a - - a

  7   b u n c h o f i n t e r n e t p o s t s a n d c o m m e n t b o a r d s.

  8               T h e h u n t i n g c o m m u n i t y t h r i v e s i n t h a t e n v i r o n m e n t,

  9   pictures of people in the tree stand with their animals

 10   t h a t t h e y ' v e h a r v e s t e d, t h e e f f e c t o f t h a t a n d

 11   r e c o m m e n d i n g y o u r f r i e n d, y o u r b u d d y w h e n w e ' r e d o i n g

 12   d i r e c t m a r k e t i n g a n d w e h a v e o n e p l a t f o r m, i t ' s g o i n g t o

 13   ruin our ability to sell and quite apart from and to grow

 14   o u r b u s i n e s s.

 15               T H E C O U R T:     T h i s i s a g o o d w i l l a r g u m e n t?

 16               M R . F O S T E R:    There is a goodwill argument and

 17   t h e r e' s t w o d i f f e r e n t c o m p o n e n t s o f i t , i s i t ' s b a s i c a l l y

 18   we have a patented product and we've submitted the

 19   e v i d e n c e a n d M r . E l r o d' s d e c l a r a t i o n, w e p u t t h e f l a g u p

 20   o f t h e p a t e n t i n o u r m a r k e t i n g m a t e r i a l s.       It's on our

 21   w e b s i t e, i t ' s w h a t w e p u t i n o u r b o o t h s, i t i s w h o w e

 22   are.

 23               W e h a v e p a t e n t e d i n n o v a t i o n; w e ' r e e x c l u s i v e, i t

 24   t a k e s a w a y o u r e n t i r e c r e d i b i l i t y a s a c o m p a n y, q u i t e

 25   apart from any sale that we lose, we now are looked at as


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 45 of 76




                                                                                                   45
  1   a f r a u d.     And if you'll see in the record that Scent

  2   C r u s h e r h a s a d v e r t i s e m e n t s s a y i n g, W e a r e t h e

  3   o r i g i n a t o r s, w e a r e t h e i n n o v a t o r s, w h e n t h e y

  4   essentially --

  5               T H E C O U R T:      R i g h t.

  6               M R . F O S T E R:      - - c o p i e d t h e d e s i g n.

  7               T h e n e x t i s s u e i s e n f o r c e m e n t.       And there were a

  8   couple of products that were identified that are new, not

  9   y e t a v a i l a b l e, i n c l u d i n g o n e f r o m S c e n t L o c k w h i c h w e

 10   h a v e - - w e d o n ' t - - h a v e n' t l o o k e d a t i t y e t b u t i t c a m e

 11   o u t a f t e r t h e y a n n o u n c e d t h e i r p r o d u c t.

 12               O n e o f t h e h a r m s t h a t w e h a v e i s i f t h e y' r e

 13   allowed to continue then everybody else jumps in and all

 14   of a sudden we defeat our ability to defend our patent

 15   and that's -- the law appreciates and respects that

 16   e l e m e n t a s a n e l e m e n t o f i r r e p a r a b l e h a r m a s w e l l.

 17               A n d r e p u t a t i o n o f a n i n n o v a t o r, t h e C e l s i s c a s e

 18   that we've cited and the Trade Techs reputation on

 19   i n f r i n g e m e n t, y o u ' v e e v e n g o t s o c i a l m e d i a, t h e y' r e

 20   p u b l i s h i n g t o s o c i a l m e d i a, " W h a t a b o u t O z o n i c s'

 21   p a t e n t s, " s o m e b o d y a s k s ?     W e f o u n d l o o ph o l e s.   So now

 22   e v e r y b o d y' s s e e i n g t h a t t h e r e' s l o o ph o l e s i n t h e i r

 23   patents and our ability to enjoy the goodwill of the

 24   exclusive right given to Ozonics through the patent

 25   o f f i c e i s t h e r e.       T h e p a t e n t e n f o r c em e n t .


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 46 of 76




                                                                                                   46
  1               T h e D o u g l a s D y n a m i c, f e d e r a l c a s e, 2 0 1 3 c a s e ,

  2   Douglas' reputation would be damaged if its sellers or

  3   buyers believed it did not enforce its intellectual

  4   p r o p e r t y r i g h t s.     A n d , a g a i n, t h a t ' s t h e t w o - p l a y e r

  5   market cases I'd cite to you, Robert Bosh, two-player

  6   market may well serve as substantial ground for granting

  7   an injunction because it creates an inference that

  8   i n f r i n g i n g s a l e s a m o u n t s t o a l o s t s a l e o f t h e p a t e n t e e,

  9   l o s s o f m a r k e t s h a r e a n d g o o d w i l l a n d o t h e r w a y s.

 10               H y d r od y n a m i c, e v i d e n c e o f a t w o - p l a y e r - - t h i s i s

 11   District of California case, but saying --

 12               T H E C O U R T:      I'm going to give you five more

 13   minutes --

 14               M R . F O S T E R:         I've got it.

 15               T H E C O U R T:      -- to say whatever else you want to

 16   say, so...

 17               M R . F O S T E R:         Got it.

 18               I - - t h e H y d r od y n a m i c c a s e, a n o t h e r o n e o n

 19   t w o - s u p p l i e r m a r k e t.

 20               I n s h o r t, M r . E l r o d a n d h i s c o m p a n y h a v e w o r k e d

 21   hard.       T h e y h a v e e a r n e d t h r o u g h b l o o d, s w e a t a n d t e a r s

 22   p a t e n t r i g h t s.       They finally arrived in the marketplace

 23   and at the perfectly wrong time Scent Crusher has come

 24   i n , w e b e l i e v e w e ' v e m a d e o u r c a s e o n t h e m e r i t s, a n d

 25   irreparable harm would be suffered if they -- if they


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 47 of 76




                                                                                                    47
  1   w e r e n o t e n j o i n e d.

  2               I w i l l h a v e - - a n s w e r a n y q u e s t i o n s, b u t I ' l l t u r n

  3   it over to the other side.

  4               T H E C O U R T:      I t h i n k w e ' l l h e a r f r o m d e f e n d a n t.

  5               M R . F O S T E R:      Thank you.

  6               M R . W E E M S:      T h a n k y o u , Y o u r H o n o r.

  7               Y o u r H o n o r, n o r m a l l y I w o u l d a d d r e s s t h e f o u r

  8   f a c t o r s i n t h e t r a d i t i o n a l o r d e r:     Substantial likelihood

  9   o f s u c c e s s o n t h e m e r i t s; b a l a n c e o f h a r m; i r r e p a r a b l e

 10   i n j u r y; p u b l i c i n t e r e s t, n o r m a l l y I w o u l d a d d r e s s t h e m i n

 11   that way.          H o w e v e r, g i v e n w h a t t h e C o u r t h a s a l r e a d y s a i d

 12   I w a n t t o a d d r e s s t h e m i n a s l i g h t l y d i f f e r e n t o r d e r.

 13               T H E C O U R T:      A l l r i g h t.

 14               M R . W E E M S:      I want to start with irreparable

 15   injury and then I will go back to likelihood of success

 16   o n t h e m e r i t s, b a l a n c e o f t h e h a r m s, a n d p u b l i c i n t e r e s t.

 17               S o , s t a r t i n g w i t h i r r e p a r a b l e i n j u r y, Y o u r H o n o r,

 18   a n d c e r t a i n l y t h i s i s a v e r y w e a k p a r t o f t h e p l a i n t i f f s'

 19   c a s e , t h e p l a i n t i f f s' a r g u m e n t i s t h a t t h e y c a n ' t

 20   c a l c u l a t e t h e d a m a g e s.     H o w e v e r, t h e p l a i n t i f f s h a v e

 21   already retained an expert witness who has made a career

 22   out of calculating damages in patent cases and other

 23   i n t e l l e c t u a l p r o p e r t y c a s e s.

 24               T H E C O U R T:      And that expert witness is part of

 25   what they're relying on to say they can't calculate


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 48 of 76




                                                                                                      48
  1   damages here?

  2               M R . W E E M S:     R i g h t, a n d w h e t h e r h e i s a c t u a l l y

  3   qualified to give an opinion that the plaintiff will

  4   suffer irreparable injury I think is -- I have never seen

  5   an expert opine on irreparable injury but all of the

  6   things that the plaintiff has pointed to I believe are

  7   e a s i l y c a l c u l a b l e o r n o t c o m p e n s a b l e.

  8               T h e - - t h e - - a s t h e C o u r t h a s a l r e a d y n o t e d, a n y

  9   lost sale, any sale that MoJack makes can be argued to be

 10   a l o s t s a l e f o r O z o n i c s.

 11               T H E C O U R T:     H o w w o u l d y o u a d d r e s s p r i c e e r o s i o n?

 12               M R . W E E M S:     W e l l , t h e p l a i n t i f f s' e x p e r t h a s

 13   t e s t i f i e d i n c a s e s o n p r i c e e r o s i o n.       R i g h t?   He has

 14   testified --

 15               T H E C O U R T:     J u s t b e c a u s e, M r . W e e m s, p l a i n t i f f s'

 16   expert has determined that he can calculate damages in

 17   o t h e r c a s e d o e s n' t m e a n t h a t h i s h i r i n g i n t h i s c a s e

 18   means that he must be able to calculate damages here.

 19               M R . W E E M S:     " M u s t " i s a s t r o n g w o r d, i t ' s a n

 20   a b s o l u t e w o r d , c e r t a i n l y, b u t h e ' s g o t t h e a b i l i t y t o d o

 21   i t a n d I t h i n k t h e r e a r e w a y s t o c a l c u l a t e p r i c e e r o s i o n.

 22   You have got a demonstrated history of sales and

 23   i n c r e a s e s i n s a l e s e a c h a n d e v e r y y e a r, s o i f O z o n i c s h a s

 24   lesser sales or if they really do, in fact, have

 25   to -- have to address price erosion they can take that


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 49 of 76




                                                                                                    49
  1   i n t o a c c o u n t i n t h e i r m o d e l i n g.     So for -- for that

  2   component of it that will show up in -- obviously in

  3   t h e i r r e v e n u e i f t h e y, i n f a c t , d o h a v e a d e c r e a s e i n

  4   r e v e n u e.

  5               A n d t h a t ' s s p e c u l a t i o n I t h i n k, I m e a n I t h i n k

  6   t h e r e a r e l o t s o f c o n s u m e r s, t h e r e a r e l o t s o f c o n s u m e r s

  7   w h o m a y w e l l w a n t t o g o t o B a s s P r o o r C a b e l a' s o r

  8   whatever to see a unit on the shelf but then they go home

  9   a n d t h e y o r d e r s o m e t h i n g o n t h e i n t e r n e t.

 10               T H E C O U R T:    Well, that has to be speculation at

 11   this point because Scent Crusher has only been marketed

 12   f o r a c o u p l e o f w e e k s.

 13               M R . W E E M S:    T h a t ' s r i g h t.    Y e s , y e s , I a g r e e.

 14               T H E C O U R T:    A l l r i g h t.

 15               M R . W E E M S:    But each of the things that the

 16   p l a i n t i f f p o i n t s t o , l o s t s a l e s, l o s t c e r t i f i c a t i o n, l o s t

 17   a c c e s s o r i e s, a l l o f t h o s e t h i n g s g i v e n t h e t w o - p l a y e r

 18   m a r k e t, t h e y ' l l b e a b l e t o l o o k a t - -

 19               T H E C O U R T:    What about his reputation and goodwill

 20   a r g u m e n t?

 21               M R . W E E M S:    Well, and so on the reputation and

 22   g o o d w i l l, s o M r . E l r o d w a s t h e o n e w h o c a m e t o m a r k e t

 23   f i r s t w i t h t h i s t e c h n o l o g y.     He will always be the one

 24   w h o c a m e t o m a r k e t f i r s t w i t h t h i s t e c h n o l o g y.

 25               Whether -- whether Scent Crusher comes in now or


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 50 of 76




                                                                                                    50
  1   whether Scent Crusher comes in at some point in the

  2   f u t u r e M r . E l r o d w i l l a l w a y s b e t h e f i r s t.        He will

  3   a l w a y s h a v e - - i t ' s a f a c t:           H e w i l l a l w a y s b e t h e f i r s t.

  4   A n d t h e r e' s n o - - t h e r e' s n o w a y t h a t a n y o n e c a n e v e r

  5   take that away from him.

  6               T H E C O U R T:     A l l r i g h t.

  7               M R . W E E M S:     Mr. Drake has actually acknowledged in

  8   c o r r e s p o n d e n c e, M r . E l r o d i s a p i o n e e r.      That fact will

  9   always remain with him.

 10               T H E C O U R T:     Mr. Drake kind of pretty much

 11   d i s a v o w e d e v e r y t h i n g h e s a i d.

 12               M R . W E E M S:     Well, I think he certainly

 13   characterized the import of his intent behind the

 14   correspondence that he did send was to try to get

 15   M r . E l r o d' s a t t e n t i o n.    H e w a s t r y i n g t o c o u r t, h e w a s

 16   t r y i n g t o g e t a m e e t i n g, a n d s o h e t h r e w o u t w h a t h e

 17   t h r e w o u t i n h i s l e t t e r, b u t h e a c k n o w l e d g e s i n t h e

 18   p i o n e e r i n g M r . E l r o d w a s f i r s t a n d h e ' l l a l w a y s b e f i r s t.

 19   H e w i l l a l w a y s h a v e t h a t r e p u t a t i o n.

 20               So, for each of those -- for each of those

 21   components that the plaintiff lists for potentially

 22   things that they could not calculate given the two-player

 23   m a r k e t, g i v e n w h a t' s g o i n g o n h e r e i n t h i s m a r k e t, i t ' s

 24   going to be calculable or something that cannot be taken

 25   away from plaintiff at all.


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 51 of 76




                                                                                                      51
  1                L e t m e g o b a c k , Y o u r H o n o r, t o t h e l i k e l i h o o d o f

  2   s u c c e s s o n t h e m e r i t s.       Of course the plaintiff has the

  3   b u r d e n t o s h o w e a c h o f t h e s e t h i n g s.        The -- the

  4   e x t r ao r d i n a r y r e m e d y o f a n i n j u n c t i o n i s o n e t h a t

  5   obviously the Court is very well familiar with the

  6   standard but there -- there are two issues I think on the

  7   l i k e l i h o o d o f s u c c e s s o n t h e m e r i t s.

  8                Y o u ' v e g o t t h e c l a i m c o n s t r u c t i o n, t h e

  9   i n f r i n g e m e n t, w h e t h e r t h e r e i s i n f r i n g e m e n t, a n d t h e n y o u

 10   y o u ' v e g o t t h e i n v a l i d i t y.       I am going to start with the

 11   i n f r i n g e m e n t.     So, Dr. Friis is the only expert who

 12   t e s t i f i e d o n t h i s s u b j e c t.       The plaintiff attacks her as

 13   e s s e n t i a l l y b e i n g o v e r q u a l i f i e d.   I'll come back to that

 14   a t t a c k i n a c o u p l e o f m i n u t e s.

 15                I n t e r m s o f t h e a c t u a l i n f r i n g e m e n t, w h a t w e h a v e

 16   here is the initial stream of ozone and then the

 17   i m m e d i a t e d i s p e r s i o n o f t h e o z o n e.     A n d t h e r e' s b e e n n o

 18   d i s p u t e b y a n y o n e t h a t t h a t i s , i n f a c t, w h a t - - w h a t i s

 19   going on here.

 20                What's missing and what was missing from the

 21   p l a i n t i f f' s 5 0 o r 5 5 - m i n u t e p r e s e n t a t i o n w a s t h e

 22   p l a i n t i f f p i c k s t h e w o r d s i n i t s p a t e n t.      The plaintiff

 23   i s t h e o n e w h o p i c k s t h e w o r d s i n i t s p a t e n t.          And so

 24   everything that the -- that is happening here is

 25   happening in the context of the plaintiff picking the


                                 Jana L. McKinney, CSR, RPR, CRR, RMR
                                      United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 52 of 76




                                                                                                    52
  1   words and the plaintiff having to pick those words very

  2   c a r e f u l l y b e c a u s e i f t h a t p a t e n t i s a c c e p t e d, t h e

  3   plaintiff is going to have a monopoly so the words that

  4   t h e p l a i n t i f f p i c k s a r e v e r y i m p o r t a n t.

  5                Now the plaintiff here happened to pick words that

  6   t h e e v i d e n c e, I t h i n k d o e s n' t s h o w t h a t e v e n t h e

  7   p l a i n t i f f s' p r o d u c t s a r e p r a c t i c i n g.

  8                T H E C O U R T:      A n d t h a t' s w h a t t r o u b l e s m e a b o u t y o u r

  9   argument because you define the words that are critical

 10   to the infringement claim in a way that it's impossible

 11   for anyone to comply with them and I think that sort of a

 12   c o n s t r u c t i o n i s d i s f a v o r e d i f t h e r e' s a n o r d i n a r y a n d

 13   reasonable meaning of these terms that would be generally

 14   understood and that would cover the -- the performance of

 15   t h e p a t e n t e d m a t e r i a l a s i t ' s d e m o n s t r a t e d, t h e n t h e f a c t

 16   that you can define those words in a way that no one can

 17   mean that suggests to me that that's a -- an

 18   i n a p p r o p r i a t e d e f i n i t i o n.

 19                M R . W E E M S:      Well, but the plaintiff could have

 20   p i c k e d a n u m b e r o f d i f f e r e n t w o r d s.

 21                T H E C O U R T:      My point is the plaintiff could have

 22   covered what their invention does under an ordinary

 23   i n t e r p r e t a t i o n o f t h o s e t e r m s, b u t D r . F r i i s p u t s a

 24   highly constrained interpretation on those terms which

 25   means that no invention could cover that, and


                              Jana L. McKinney, CSR, RPR, CRR, RMR
                                   United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 53 of 76




                                                                                                   53
  1   that -- that alone suggests to me, given that an ordinary

  2   interpretation of those terms would demonstrate what

  3   p l a i n t i f f s' i n v e n t i o n d o e s, t h a t a l o n e s u g g e s t s t o m e

  4   t h a t D r . F r i i s' i n t e r p r e t a t i o n o f t h o s e t e r m s i s p e r h a p s

  5   o v e r l y s t r a i n e d.

  6                M R . W E E M S:      W e l l , I w o u l d n' t t h i n k t h a t n o

  7   invention --

  8                T H E C O U R T:      That's pretty much what she said.

  9                M R . W E E M S:      W e l l , s h e ' s n o t - - s h e t e s t i f i e d, a s I

 10   r e c a l l, t h a t s h e h a d l o o k e d a t t h e S c e n t C r u s h e r p r o d u c t s

 11   and she had looked and she had examined -- physically

 12   e x a m i n e d t h o s e.       I think the Court was correct when it

 13   earlier today described it's really kind of implicit in

 14   her testimony that she would -- would say that with

 15   r e s p e c t t o t h e O z o n i c s p r o d u c t s, t h a t i t ' s g o t t h e s a m e

 16   i s s u e:    It's got the initial stream that then immediately

 17   d i s p e r s e s.

 18                Now it is possible that you could have a product

 19   that would have enough force behind it that it would have

 20   a s t r e a m t o a p p l y t h e o z o n e d i r e c t l y t o t h e h u n t e r, t h e

 21   h u n t e r' s c l o t h i n g a n d e q u i p m e n t a n d s o f o r t h.    Now the

 22   f a c t t h a t t h e p l a i n t i f f' s p r o d u c t d o e s n' t d o t h a t d o e s n' t

 23   mean that no product could do that.

 24                T H E C O U R T:      W e l l , i t d o e s n' t d o t h a t a s s h e

 25   d e f i n e s " s t r e a m. "


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 54 of 76




                                                                                                           54
  1               M R . W E E M S:      Yes.          B u t t h e r e' s b e e n n o e v i d e n c e b y

  2   a n y o n e t h a t t h e O z o n i c s p r o d u c t d o e s t h a t, a n d c e r t a i n l y

  3   D r . F r i i s' t e s t i m o n y i s t h a t t h e r e' s - - t h e r e' s n o

  4   evidence that the Scent Crusher product --

  5               T H E C O U R T:      The whole infringement -- the whole

  6   i n f r i n g e m e n t i s s u e t u r n s o n , w o u l d n' t y o u a g r e e, t h e

  7   d e f i n i t i o n o f t h e t e r m s " s t r e a m" a n d " e l i m i n a t e" ?

  8               M R . W E E M S:      " S t r e a m" - -

  9               T H E C O U R T:      T h a t ' s t h e g i s t o f D r . F r i i s'

 10   t e s t i m o n y.

 11               M R . W E E M S:      " S t r e a m, " " e l i m i n a t e" a n d I t h i n k

 12   " c o n f i g u r e d" p o t e n t i a l l y.      B u t " s t r e a m" a n d " e l i m i n a t e"

 13   c e r t a i n l y w e r e t h e b u l k , p e r h a p s a l l o f D r . F r i i s'

 14   t e s t i m o n y.

 15               T H E C O U R T:      R i g h t.

 16               M R . W E E M S:      R i g h t.       S o " s t r e a m, " " e l i m i n a t e, " a n d

 17   t h e n , p o t e n t i a l l y, " c o n f i g u r e. "

 18               T H E C O U R T:      T a l k t o m e a b o u t " c o n f i g u r e. "

 19               M R . W E E M S:      Well, so the patent actually talks

 20   about it's got to be configured in such a way so that the

 21   stream is applied and it's the configuration language

 22   that I think it's got to be -- you've got to look at the

 23   claim in its entirety and the configured language it's

 24   actually required to be configured in such a way that the

 25   s t r e a m a p p l i e s t h i n g s a n d e l i m i n a t e s s c e n t.


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 55 of 76




                                                                                                        55
  1               T H E C O U R T:       Okay.       And this goes to the two-scent

  2   o f t h e a p p l i c a t i o n o f S c e n t C r u s h e r?       T h e 2 7 0 d e g r e e.

  3               M R . W E E M S:       O h , t h e 2 7 0 d e g r e e s.     That is

  4   certainly one of the features of the Scent Crusher

  5   product that is not apparent in the ozone -- Ozonics

  6   p r o d u c t, e x c u s e m e .

  7               T H E C O U R T:       A l l r i g h t.

  8               M R . W E E M S:       A l l r i g h t.    So I've talked a little

  9   bit about the stream but one thing I want to specifically

 10   m e n t i o n a b o u t t h e " s t r e a m" b e f o r e I t u r n t o t h e

 11   " e l i m i n a t e" i s i f y o u l o o k a t t h a t p a t e n t h i s t o r y, i t ' s

 12   E x h i b i t 4 0 9 t h a t w e i n t r o d u c e d i n t o e v i d e n c e, a n d i t ' s a

 13   p r e t t y l o n g p a t e n t h i s t o r y, b u t i f y o u l o o k a t t h e

 14   o r i g i n a l c l a i m, P a g e 6 8 o f E x h i b i t 4 0 9 , i f y o u l o o k a t

 15   t h e o r i g i n a l c l a i m i t s p e c i f i c a l l y t a l k s a b o u t " v o l u m e"

 16   a n d i t t a l k s a b o u t " s t r e a m. "

 17               Then, when you get to the claim that is actually

 18   supported and -- and ultimately approved by the patent

 19   o f f i c e, t h a t i s P a g e 1 o f E x h i b i t 4 0 9 , t h e " v o l u m e"

 20   language is gone.                  T h e " v o l u m e" l a n g u a g e w a s a b a n d o n e d

 21   and the plaintiff made that decision to abandon the

 22   " v o l u m e" l a n g u a g e i n f a v o r o f t h e " s t r e a m s o l e l y"

 23   l a n g u a g e.   T h a t w a s t h e p l a i n t i f f s' d e c i s i o n.       The

 24   s t r e a m, t h o u g h, a l s o h a s t o e l i m i n a t e o r d e o d o r i z e a n d

 25   t h o s e a r e a b s o l u t e s.


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 56 of 76




                                                                                                        56
  1               N o w , I - - I h e a r d t h e C o u r t' s q u e s t i o n s a b o u t t h e

  2   h u n d r e d p e r c e n t, b u t t h e p l a i n t i f f s' i n t e r p r e t a t i o n i s ,

  3   r e a l l y t h a t i f t h e r e' s a n y e l i m i n a t i o n o f a n y m o l e c u l e,

  4   o r a n y b i t o f b a c t e r i a, t h a t t h a t ' s e n o u g h.         A g a i n, i t ' s

  5   the plaintiffs that chooses the words here, and the

  6   p l a i n t i f f p i c k s t h e w o r d " e l i m i n a t e" n o t a n y o n e e l s e .

  7   T h e p l a i n t i f f s p i c k t h a t w o r d.

  8               So if the plaintiff is really going to argue that

  9   any elimination of any molecule or any piece of bacteria

 10   i s e n o u g h t o b e a l i m i t a t i o n, t h a t p o t e n t i a l l y c o u l d

 11   render the patent overly broad and something that the

 12   patent and trade office would take a look at on inter

 13   p a r t e s r e v i e w.

 14               T h e e l i m i n a t i o n, c e r t a i n l y t h e e l i m i n a t i o n t h a t

 15   D r . F r i i s t e s t i f i e d a b o u t, s h e s a i d h i g h l y u n l i k e l y w i t h

 16   t h e S c e n t C r u s h e r p r o d u c t s, a l s o p o t e n t i a l l y h i g h l y

 17   u n l i k e l y w i t h t h e O z o n i c s p r o d u c t s, w h e n t h e p l a i n t i f f

 18   p i c k s t h o s e w o r d s, i t ' s t h e p l a i n t i f f s - - w e l l, t h e

 19   plaintiff picks those words and the plaintiffs should be

 20   h e l d t o t h o s e w o r d s.

 21               Now, one of the things that you heard today was

 22   that if you look at the Hess language and the Hess

 23   d e f i n i t i o n, t h e C o u r t s p e c i f i c a l l y s a i d t h a t i t w a s

 24   troubled by the use of the Hess definition for scent

 25   elimination just because it happened to be found in the


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 57 of 76




                                                                                                        57
  1   p a t e n t f i l e s o m e w h e r e.

  2                T H E C O U R T:     Well, I -- I was troubled by its

  3   a p p l i c a b i l i t y t o i t s u s e i n t h e O z o n i c s p a t e n t, r i g h t.

  4                M R . W E E M S:     And I think there is good reason to be

  5   troubled by it.                 The plaintiff never identified an

  6   i n s t a n c e w h e r e t h e p l a i n t i f f a d o p t e d t h a t d e f i n i t i o n.

  7   R i g h t?    I m e a n i t ' s t h e r e, i t ' s i n H e s s, i t ' s d i s c l o s e d.

  8                Did the plaintiff actually say, We're adopting the

  9   d e f i n i t i o n o f e l i m i n a t i o n t h a t i s i n H e s s?      Y o u h a v e n' t

 10   heard any evidence of that by the plaintiffs in the four

 11   h o u r s o f t e s t i m o n y w e h e a r d y e s t e r d a y, o r t h e 5 0 m i n u t e s

 12   o f a r g u m e n t t h a t w e h e a r d t h i s m o r n i n g.

 13                If the plaintiff wants to adopt that definition

 14   and tell the patent office that they adopt that

 15   d e f i n i t i o n, t h e y o u g h t t o b e a b l e t o p i n p o i n t a n d c i t e i n

 16   t h e r e c o r d w h e r e i t i s t h a t t h e y d i d t h a t.          We don't

 17   believe that they did.

 18                T H E C O U R T:     A l l r i g h t.

 19                M R . W E E M S:     In terms of the invalidity -- well,

 20   b e f o r e I t u r n t o i n v a l i d i t y, Y o u r H o n o r, I w a n t t o t a l k a

 21   l i t t l e b i t a b o u t t h e a t t a c k s o n D r . F r i i s.

 22                A n d s o o b v i o u s l y s h e ' s a m e c h a n i c a l e n g i n e e r,

 23   s h e ' s g o t r e s e a r c h, s h e t e a c he s c l a s s e s o n o z o n e s.          The

 24   o n e t h i n g y o u d i d n' t h e a r t h e p l a i n t i f f t a l k a b o u t a t a l l

 25   w a s t h e f a c t t h a t s h e g r e w u p i n a h u n t i n g f a m i l y.


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 58 of 76




                                                                                                     58
  1   R i g h t?

  2                So the plaintiff wants to --

  3                T H E C O U R T:    H e r h u n t i n g n e x u s w a s p r e t t y w e a k.

  4                M R . W E E M S:    It -- it was certainly not --

  5                T H E C O U R T:    I g r e w u p i n a h u n t i n g f a m i l y, t o o .        I

  6   would -- and I've done as much hunting as she has.                                      I

  7   would not identify myself as a hunter and the fact that

  8   she can't even bring herself to pull the trigger to make

  9   a k i l l I t h i n k p r e t t y m u c h d i s q u a l i f i e s h e r a s a h u n t e r,

 10   so if you're -- if you're relying on her with hunting

 11   e x p e r t i s e, t h a t ' s a p r e t t y e a s y l o s s.     She -- she did not

 12   h a v e h u n t i n g e x p e r t i s e.

 13                S h e ' s a n i m p r e s s i v e p r o f e s so r , I w a s v e r y

 14   impressed with her --

 15                M R . W E E M S:    Yes, yes.

 16                T H E C O U R T:    - - b u t s h e ' s n o t a h u n t e r.

 17                M R . W E E M S:    And I don't -- I don't think she would

 18   describe herself as a hunter but did you notice when the

 19   plaintiff was going -- when the plaintiffs were going

 20   t h r o u g h t h e i r s l i d e s, t h e y a d o p t e d a d e f i n i t i o n o r t h e y

 21   proposed a definition that requires two or three years of

 22   e x p e r i e n c e a s a h u n t e r i n o r d e r t o m e e t t h e i r d e f i n i t i o n?

 23   T h a t d e f i n i t i o n w a s n' t p u l l e d f r o m a n y w h e r e o t h e r t h a n

 24   t h e e n g i n ee r o f t h e p l a i n t i f f s' c o u n s e l.     That definition

 25   d i d n ' t a p p e a r i n t h e p a t e n t a n d t r a d e m a r k r e c o r d.


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 59 of 76




                                                                                                     59
  1               T H E C O U R T:     Well, the length of tenure of hunting

  2   i s n o t r e a l l y p e r t i n e n t t o t o d a y' s d i s c u s s i o n.   Dr. Friis

  3   i s n o t a h u n t e r.

  4               M R . W E E M S:     I - - I a g r e e.        S h e i s n o t a h u n t e r.

  5               B u t e s s e n t i a l l y t h e i r a t t a c k i s t h a t s h e h a s n' t

  6   used ozone to eliminate the scent of hunters in the

  7   f i e l d, h o w e v e r c o m p a r e a n d c o n t r a s t w h a t s h e d i d w i t h

  8   what the plaintiff has done.

  9               Dr. Friis has actually seen and used the Scent

 10   C r u s h e r p r o d u c t s.   She has physically examined and used

 11   t h e S c e n t C r u s h e r p r o d u c t s.     Mr. Elrod testified he has

 12   s e e n p i c t u r e s o f t h e S c e n t C r u s h e r p r o d u c t s.

 13               T H E C O U R T:     Well, of course as you pointed out,

 14   when Mr. Elrod filed this case Scent Crusher products

 15   w e r e n o t c o m m e r c i a l l y a v a i l a b l e.

 16               M R . W E E M S:     They were not, I mean Mr. Elrod

 17   t e s t i f i e d, t h o u g h, t h a t h e h a s o n e .      That he bought one.

 18               T H E C O U R T:     He has one now.

 19               M R . W E E M S:     R i g h t, a n d t h e r e w a s c e r t a i n l y n o

 20   r e a s o n h e c o u l d n' t h a v e l o o k e d a t o n e i n p r e p a r a t i o n f o r

 21   t h i s h e a r i n g.     R i g h t?   So to -- attacking

 22   the -- attacking Dr. Friis --

 23               T H E C O U R T:     I don't know that they attacked

 24   D r . F r i i s, I t h i n k t h e y j u s t d e f i n e d h e r q u a l i f i c a t i o n s

 25   in a way that is pertinent to the practice of the art.


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 60 of 76




                                                                                                     60
  1   So...

  2                M R . W E E M S:   Okay.       The -- the other -- the other

  3   argument that the plaintiffs make with respect to

  4   D r . F r i i s i s t h a t s h e d i d n' t c o n s i d e r c o m m e r c i a l s u c c e s s.

  5                Now, the consideration of commercial success

  6   r e a l l y g o e s t o t h e o b v i o u s n e s s i s s u e, a n d I h e a r d t h e

  7   Court when it -- when it said that, we've got a pretty

  8   difficult road to hoe on the invalidity issue --

  9                T H E C O U R T:   Here's your problem in the invalidity

 10   i s s u e:    D r . F r i i s, d e s p i t e h e r i m p r e s s i o n, s h e h a s

 11   no -- she has even less experience in patent and

 12   t r a d e m a r k a p p l i c a t i o n s t h a n s h e d o e s i n h u n t i n g, a n d s o

 13   Dr. Friis was presented as a witness or an expert to say

 14   that notwithstanding that the patent and trademark office

 15   in granting Ozonics a patent considered all these prior

 16   arts, that I should accept her testimony with respect to

 17   this prior art over the determination of the patent and

 18   t r a d e m a r k o f f i c e w h i c h, s h e h a s n o q u a l i f i c a t i o n s t o d o

 19   because it appears that her sole experience with patents

 20   is that she is currently in the process of applying for

 21   one.

 22                S o , t h a t ' s w h y I t o l d p l a i n t i f f s' c o u n s e l t h a t I

 23   h e a r d n o c r e d i b l e e v i d e n c e o n i n v a l i d i t y.   The patent and

 24   trademark office addressed the very issues you're relying

 25   upon here, which gives you a steep burden to achieve and


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 61 of 76




                                                                                                     61
  1   t o r e s p o n d t o t h a t, y o u p r e s e n t e d s o m eo n e w i t h n o

  2   e x p e r i e n c e i n p a t e n t s, s o . . .

  3                  M R . W E E M S:   Well, we do have the option and we are

  4   certainly considering the option of asking for inter

  5   partes review before the U.S. Patent and Trademark

  6   o f f i c e.

  7                  T H E C O U R T:   That is certainly an option you have

  8   b u t i t d o e s n' t e f f e c t m y j u r i s d i c t i o n.

  9                  M R . W E E M S:   I'm not suggesting it does.

 10                  T H E C O U R T:   R i g h t.

 11                  M R . W E E M S:   We can ask for that and if we do, we

 12   m a y o r m a y n o t a s k y o u t o s t a y t h i s l i t i g a t i o n.

 13                  T H E C O U R T:   R i g h t.

 14                  M R . W E E M S:   And you may or may not do it.

 15                  T H E C O U R T:   And I have had those motions before

 16   a n d I a m f a m i l i a r w i t h t h a t o p t i o n.

 17                  M R . W E E M S:   Yes.

 18                  T H E C O U R T:   I a m a s s u m i n g, b y t h e w a y , t h a t S c e n t

 19   C r u s h e r i s n o t s e e k i n g p a t e n t p r o t e c t i o n f o r i t s p r o d u c t?

 20                  M R . W E E M S:   Not that I know of.

 21                  T H E C O U R T:   A l l r i g h t.

 22                  M R . W E E M S:   No.     I -- I do not believe so.

 23                  T H E C O U R T:   T h a t w a s m y a s s u m p t i o n.

 24                  A l l r i g h t.   B u t b e f o r e I g o b a c k t o - - w e l l, s i n c e

 25   w e ' r e t a l k i n g a b o u t t h e i n v a l i d i t y i s s u e, t h e o n e t h i n g


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 62 of 76




                                                                                                       62
  1   t h a t I w a n t t o s a y a b o u t t h e i n v a l i d i t y i s s u e, t h e D a w s o n

  2   r e f e r e n c e t h a t D r . F r i i s t a l k e d a b o u t a n d t h a t' s c i t e d i n

  3   o u r b r i e f a t P a g e 1 5 i n F o o t n o t e 5 , t h e D a w s o n r e f e r e n c e,

  4   there is a couple of things that are significant about

  5   it.

  6                  O n e i s t h e d o w n w i n d, t h e d o w n s t r e a m e l e m e n t, w h i c h

  7   c e r t a i n l y i s t a u g h t b y D a w s o n, a n d t h e o t h e r i s t h e

  8   d e p i c t i o n o f " i n t h e f i e l d. "       Now, we believe that the

  9   p l a i n t i f f s w h o w e r e d o i n g t h e p a t e n t p r o s e c u t i o n, w e

 10   b e l i e v e t h a t t h e y h a d D a w s o n, w e b e l i e v e t h a t t h e y t o o k

 11   the Dawson image and disclosed that to the patent office

 12   but for some reason did not disclose the entire Dawson

 13   p r i o r a r t t o t h e p a t e n t o f f i c e.

 14                  T H E C O U R T:   Well, the patent office had Dawson

 15   disclosed to them it would have access to the prior art

 16   i t s e l f?

 17                  M R . W E E M S:   Well, but we believe that the only

 18   image from Dawson -- only an image from Dawson was

 19   d i s c l o s e d, n o t t h e e n t i r e p r i o r a r t i t s e l f.       R i g h t?   And

 20   so the things that we believe that are significant about

 21   D a w s o n a r e t h e d o w n w i n d/ d o w n s t r e a m e l e m e n t a n d t h e n t h e

 22   d e p i c t i o n i n t h e f i e l d.      And so those things we believe

 23   a r e s i g n i f i c a n t a b o u t D a w s o n, i t ' s n o t j u s t c u m u l a t i v e o f

 24   the other prior art because of those differences in

 25   D a w s o n.


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 63 of 76




                                                                                                       63
  1                Turning back to the other argument that the

  2   p l a i n t i f f m a k e s w i t h r e s p e c t t o D r . F r i i s, t h e s e c o n d a r y

  3   i n d i c i a o f n o n o b v i o u s n e s s, t h e c o m m e r c i a l s u c c e s s r e a l l y

  4   comes into play if you are looking at the obviousness

  5   i s s u e.    And one thing that is missing from the

  6   p l a i n t i f f s' d i s c u s s i o n i s t h e n e x u s t h a t h a s t o b e s h o w n

  7   between the commercial success and the intellectual

  8   p r o p e r t y i s s u e.

  9                W e w o u l d c i t e t o t h e C o u r t t h e c a s e o f C l a s sc o

 10   v e r s u s A p p l e, 8 3 8 4 F . 3 d 1 2 1 4 a t 1 2 2 0 , a n d t h a t c a s e s a y s,

 11   a n d I q u o t e, " F o r o b j e c t i v e e v i d e n c e o f s e c o n d a r y

 12   considerations to be imported substantial weight its

 13   proponent must establish a nexus between the evidence and

 14   t h e m e r i t s o f t h e c l a i m e d i n v e n t i o n. "

 15                That -- although certainly there was lots of

 16   e v i d e n c e o f c o m m e r c i a l s u c c e s s, w h a t' s m i s s i n g f r o m t h e

 17   p l a i n t i f f s' p r e s e n t a t i o n, w h a t w a s m i s s i n g f r o m t h e

 18   e v i d e n c e, w h a t w a s m i s s i n g f r o m t h e d i s c u s s i o n t h i s

 19   morning is any sort of nexus between the intellectual

 20   p r o p e r t y, t h e p a t e n t s, t h e c l a i m s i n t h e p a t e n t s, a n d t h e

 21   c o m m e r c i a l s u c c e s s.      A n d s o a l t h o u g h t h e p l a i n t i f f s a y s,

 22   Dr. Friis didn't consider that, this is obviously an

 23   e x p e d i t e d p r o c e e d i n g, w e h a v e n' t d o n e d i s c o v e r y, w e

 24   didn't have any discovery that we could give her.

 25                T H E C O U R T:        R i g h t.


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 64 of 76




                                                                                                      64
  1               M R . W E E M S:      A n d o f c o u r s e t h e r e' s n o e v i d e n c e,

  2   t h e r e' s n o n e x u s b e t w e e n t h a t c o m m e r c i a l s u c c e s s a n d t h e

  3   c l a i m e d i n t e l l e c t u a l p r o d u c t.

  4               A l l r i g h t.      L e t m e g o n o w , J u d g e, a n d t a l k a

  5   little bit about the balance of the harm and the public

  6   i n t e r e s t.

  7               T H E C O U R T:      Pretty much both companies have told

  8   m e t h a t i f I r u l e a g a i n s t t h e m o n t h i s m o t i o n, i t w i l l

  9   d e s t r o y t h e i r c o m p a n y.

 10               M R . W E E M S:      I t i s - - i t i s t o u g h.

 11               T H E C O U R T:      So I mean, the harms appear to be

 12   d e v a s t a t i n g o n e i t h e r s i d e.

 13               H o w d o t h e y f a v o r o n e p a r t y o v e r t h e o t h e r?        I

 14   m e a n p r e t t y m u c h w o u l d n' t y o u a g r e e t h a t ' s w h a t b o t h C E O s

 15   t e s t i f i e d, t h a t i f - - O z o n i c s s a i d i f I a l l o w S c e n t

 16   C r u s h e r t o c o n t i n u e t o m a r k e t, i t w i l l r u i n t h e i r

 17   c o m p a n y; S c e n t C r u s h e r s a i d i f I e n j o i n t h e m f r o m

 18   c o n t i n u i n g t o m a r k e t, b a s e d o n t h e i r l i n e s o f c r e d i t a n d

 19   t h e b a n k l o a n s i t w i l l r u i n t h e i r c o m p a n y?

 20               S o t h i s h a s b e c o m e c a p i t a l l i t i g a t i o n, I g u e s s.

 21               M R . W E E M S:      I think that's -- that's a fair

 22   c h a r a c t e r i z a t i o n o f w h a t I h e a r d y e s t e r d a y, Y o u r H o n o r,

 23   a n d I w o u l d a g r e e w i t h t h a t c h a r a c t e r i z a t i o n.

 24               What I would show or what I would point out,

 25   t h o u g h, i s t h a t i t i s t h e p l a i n t i f f s' b u r d e n t o s h o w t h a t


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 65 of 76




                                                                                                      65
  1   t h e b a l a n c e o f h a r m s w e i g h s i n t h e i r f a v o r.       So if it's

  2   e v e n , p l a i n t i f f l o s e s.

  3               T H E C O U R T:     Well, the -- there are four factors

  4   that I have to consider --

  5               M R . W E E M S:     Yes.

  6               T H E C O U R T:     - - r i g h t?

  7               M R . W E E M S:     Yes.      And that's -- yes.

  8               T H E C O U R T:     So I can still grant an injunction

  9   e v e n t h o u g h I m a y f i n d o n e o f t h e f a c t o r s n e u t r a l.

 10               M R . W E E M S:     I ' m s o r r y, y o u ' r e a b s o l u t e l y r i g h t.

 11   T h e r e a r e o b v i o u s l y f o u r f a c t o r s, a n d I s h o u l d h a v e s a i d

 12   that:       I f i t ' s e v e n, p l a i n t i f f l o s e s o n t h a t f a c t o r - -

 13               T H E C O U R T:     R i g h t, r i g h t.

 14               M R . W E E M S:     -- not the whole --

 15               T H E C O U R T:     I a g r e e, p l a i n t i f f h a s t h e b u r d e n.

 16               M R . W E E M S:     Yeah.      Y e a h.

 17               L a s t l y, t h e p u b l i c i n t e r e s t.     And I don't want to

 18   spend a lot -- I'm not going to spend a lot of time on

 19   t h e p u b l i c i n t e r e s t, t h e p l a i n t i f f c e r t a i n l y t a l k s a b o u t

 20   the public interest and patent and all that kind of thing

 21   but we have cited in our brief cases that deal with

 22   competition as a public interest and, in fact, one of the

 23   cases that we cite talks about the importance of

 24   c o m p e t i t i o n, i m i t a t i o n a n d r e f i n em e n t a n d c e r t a i n l y w e

 25   h a v e , t o s o m e e x t e n t, i m i t a t i o n b u t m o r e i m p o r t a n t l y w e


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 66 of 76




                                                                                                         66
  1   h a v e r e f i n em e n t t h a t' s g o n e o n h e r e .

  2                  T h e S c e n t C r u s h e r p r o d u c t s, I m e a n y o u h e a r d t h e

  3   t e s t i m o n y, w h a t h a p p e n e d w i t h S c e n t C r u s h e r t o d e v e l o p

  4   i t s p r o d u c t, w h a t i t d i d i s i t w e n t o u t a n d t a l k e d t o

  5   h u n t e r s, W h a t d o y o u l i k e a b o u t w h a t' s a v a i l a b l e i n t h e

  6   m a r k e t?      What -- what kind of things would you like to

  7   s e e t h a t ' s n o t t h e r e?       A n d w h a t k i n d o f r e f i n em e n t c a n b e

  8   done?

  9                  And obviously we believe that because of the

 10   r e f i n em e n t s t h a t w e ' v e d o n e , t h e a d d i t i o n a l f e a t u r e s a n d

 11   b e n e f i t s t h a t S c e n t C r u s h e r h a s o n i t s p r o d u c t s, t h e

 12   public interest factor does not weigh solely in favor of

 13   t h e p l a i n t i f f.     T h e c o m p e t i t i o n a n d t h e r e f i n em e n t s t h a t

 14   we have done also weigh in our favor on that point as

 15   well.

 16                  T H E C O U R T:   Okay.       O n e o t h e r q u e s t i o n,

 17   Mr. Weems --

 18                  M R . W E E M S:   Yes, sir.

 19                  T H E C O U R T:   -- which I did not address with

 20   p l a i n t i f f, t h e r e a r e t w o p r o c e d u r a l i s s u e s t h a t I n e e d t o

 21   take up with you all.

 22                  If I grant an injunction -- and by the way, I

 23   typically in preliminary injunction rulings or

 24   p r e l i m i n a r y i n j u n c t i o n h e a r i n g s r u l e f r o m t h e b e n c h.     I

 25   a c t u a l l y c a m e i n t o t h i s h e a r i n g h o p i n g t o d o t h a t.


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 67 of 76




                                                                                                       67
  1   I ' m - - I ' m n o t g o i n g t o d o t h a t.          I think the case is

  2   complicated enough and such that I am not going to be

  3   a b l e t o g i v e y o u a r u l i n g h e r e b e f o r e n o o n t o d a y, w h i c h I

  4   regret because of the nature of the injunction hearing is

  5   a n e m e r g e n c y, b u t I a m g o i n g t o h a v e t o i s s u e a n o r d e r o n

  6   this.

  7               B u t i f I g r a n t a n i n j u n c t i o n, d e f e n d a n t s a r e

  8   e n t i t l e d t o a b o n d.

  9               M R . W E E M S:     A b s o l u t e l y.

 10               T H E C O U R T:     Talk to me about what you think that

 11   bond should be.

 12               M R . W E E M S:     S o M r . D r a k e' s A f f i d a v i t w h i c h w a s

 13   filed under seal I think gives the amounts that we would

 14   r e q u e s t f o r t h e b o n d.      And so if the Court were to grant

 15   the preliminary injunction --

 16               T H E C O U R T:     A n d I a p o l o g i z e, y o u a l l o b v i o u s l y

 17   b u r i e d m e i n a b l i z z a r d o f p a p e r b e f o r e t h i s h e a r i n g,

 18   w h i c h I h a d t i m e t o a b s o r b o n l y i n d i f f e r i n g a m o u n t s.

 19   Y o u ' r e s a y i n g M r . D r a k e' s A f f i d a v i t a c t u a l l y s e t s f o r t h

 20   an amount of what he thinks a bond would need to be?

 21               M R . W E E M S:     Yes, sir.

 22               T H E C O U R T:     Okay.       Very well.

 23               M R . W E E M S:     I m e a n , h e d o e s n' t p h r a s e i t , Y o u r

 24   H o n o r, i n t e r m s o f , I t h i n k t h e b o n d s h o u l d b e " X , " b u t

 25   he does phrase it in terms of, these are the monetary


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 68 of 76




                                                                                                      68
  1   harms to our company if the injunction were to be

  2   g r a n t e d.

  3                T H E C O U R T:     A l l r i g h t.

  4                And my next question for both counsel is our way

  5   f o r w a r d, w h e t h e r I g r a n t o r d e n y t h e i n j u n c t i o n o f c o u r s e

  6   does not resolve the case.

  7                M R . W E E M S:     T h a t ' s c o r r e c t.

  8                T H E C O U R T:     I assume counsel are aware of the fact

  9   t h a t t h i s C o u r t h a s r e c e n t l y a d o p t e d p a t e n t l o c a l r u l e s.

 10                M R . W E E M S:     Yes.

 11                T H E C O U R T:     I'll tell you that -- well, I'll tell

 12   y o u t w o t h i n g s:        That I'm familiar with them because I

 13   actually chaired the committee that reviewed and adopted

 14   them.        N e v e r t h e l e s s, I w a s n e v e r a n i n t e l l e c t u a l p r o p e r t y

 15   practitioner so I don't want to assert any unearned

 16   e x p e r t i s e.   N e v e r t h e l e s s, t h o s e a r e r u l e s t h a t e x i s t

 17   setting forth your way forward at least in preliminary

 18   m a t t e r s.

 19                Judge Teresa James has been assigned as a

 20   m a g i s t r a t e i n t h i s c a s e f o r t h o s e p r e l i m i n a r y m a t t e r s.

 21   Is there anything -- is there any matter with respect to

 22   the way forward that we need to talk about while we're

 23   all here given that those local rules exist and they are

 24   going to be primarily administered by the magistrate

 25   j u d g e?


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 69 of 76




                                                                                                   69
  1                Anything that you think --

  2                M R . W E E M S:    Well, I mean the one thing that comes

  3   t o m i n d i s , y o u k n o w, o b v i o u s l y o n c e t h e d e f e n d a n t h a s

  4   filed an answer and in this case we now have, once the

  5   d e f e n d a n t h a s f i l e d a n a n s w e r, t h e r e w i l l b e a s c h e d u l i n g

  6   c o n f e r e n c e s e t b e i n g p r e t t y s h o r t o r d e r.

  7                T H E C O U R T:    R i g h t, r i g h t.

  8                M R . W E E M S:    As much as we can do to -- to have

  9   t h a t m o v e f o r w a r d q u i c k l y, I m e a n i n t h e o r d i n a r y c o u r s e

 10   it will happen pretty quickly any way, so I don't know

 11   that there is a whole --

 12                T H E C O U R T:    Part of the thing is designed in the

 13   local rules is to expedite the development of the case --

 14                M R . W E E M S:    Yes.

 15                T H E C O U R T:    - - b e c a u s e, a g a i n, i r r e s p e c t i v e o f h o w

 16   I r u l e o n t h i s m o t i o n, t h i r d p a r t i e s a r e g o i n g t o w a n t a

 17   r a p i d r e s o l u t i o n.

 18                M R . W E E M S:    I a g r e e, I a g r e e.

 19                T H E C O U R T:    Okay.

 20                M R . W E E M S:    So to the extent you could put in a

 21   good word with Judge James and say, Look, this case is

 22   r e a d y f o r a s e t t l e m e n t c o n f e r e n c e, t h a t w o u l d b e

 23   a p p r e c i a t e d.

 24                T H E C O U R T:    I think you'll find her a very

 25   e f f i c i e n t a d m i n i s t r a t o r o f t h e s e i s s u e s.


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 70 of 76




                                                                                                   70
  1                M R . W E E M S:     She certainly has been in my

  2   e x p e r i e n c e.

  3                T H E C O U R T:     A l l r i g h t.

  4                M R . W E E M S:     S o f o r a l l t h o s e r e a s o n s, w e w o u l d a s k

  5   t h a t t h e p l a i n t i f f s' m o t i o n b e d e n i e d.

  6                T H E C O U R T:     T h a n k y o u M r . W e e m s.

  7                Let me hear from plaintiffs simply regarding the

  8   bond issue --

  9                M R . F O S T E R:    Okay.

 10                T H E C O U R T:     -- which I neglected to raise with you

 11   d u r i n g y o u r i n i t i a l p r e s e n t a t i o n.

 12                M R . F O S T E R:    Am I pressing my luck if I pull up a

 13   s l i d e w i t h f e d e r a l c i r c u i t l a w a n d b a l a n c e o f h a r m s?

 14                Okay, it's in my slides and you'll see it.

 15                T H E C O U R T:     A l l r i g h t.    W e ' l l s e e y o u r s l i d e s.

 16                M R . F O S T E R:    I think that helps answer your

 17   q u e s t i o n.

 18                O n t h e b o n d , t h e t e s t i m o n y, f i r s t o f a l l , t h a t w a s

 19   provided is, there --

 20                T H E C O U R T:     A n d I g u e s s I ' m n o t c e r t a i n, h a v e y o u

 21   s e e n M r . D r a k e' s s e a l e d A f f i d a v i t t o w h i c h M r . W e e m s

 22   r e f e r e n c e d?

 23                M R . F O S T E R:    Y e s , y e s , w e h a v e.

 24                T H E C O U R T:     I wasn't sure if you had seen it if it

 25   was sealed in this case --


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 71 of 76




                                                                                                       71
  1               M R . F O S T E R:     I'm not --

  2               T H E C O U R T:     -- and because --

  3               M R . F O S T E R:     I ' m n o t g o i n g t o p u t t h e n u m b e r.

  4               T H E C O U R T:     Okay.

  5               M R . F O S T E R:     But it says we have "X" number of

  6   d o l l a r s i n o r d e r s a n d / o r c o m m i t m e n t s, o k a y ?     Orders

  7   a n d / o r c o m m i t m e n t s, a n d w e h a v e p r o j e c t e d " X "

  8   number -- we project "X" number of sales by the end of

  9   2018, and so that's what you have.

 10               M y - - m y c o n c e r n w i t h t h a t i s t w o - f o l d:           Number

 11   one, you heard the testimony from Mr. Elrod about the

 12   d i f f e r e n c e b e t w e e n r e t a i l e r s' c o m m i t m e n t s a n d t h e i r

 13   d e l i v e r y, t h e y c a n c a n c e l a n o r d e r a t a n y t i m e, y o u d o n ' t

 14   h a v e a c o n t r a c t, y o u d o n ' t h a v e t h a t w h a t y o u h e a r d f r o m

 15   t h e i r c o r p o r a t e r e p r e s e n t a t i v e, M r . D r a k e w a s t h e y h a v e

 16   inventory of 500 units each, I think if you apply the

 17   math to that that would be a more appropriate bond and I

 18   think you also have a relatively small company and I

 19   think there might be some value in on the bond issue

 20   determining exactly what they -- the real number is as

 21   opposed to the orders and/or commitments because that's a

 22   l i t t l e - - a l i t t l e - - l i t t l e w e a k o u t t h e r e.

 23               So I think that would define the -- his

 24   d e c l a r a t i o n w o u l d d e f i n e t h e h i g h e n d o f t h e b o n d, I

 25   t h i n k i t ' s - - t h e r e' s - - i t s h o u l d b e l o w e r t h a n t h a t a n d


                             Jana L. McKinney, CSR, RPR, CRR, RMR
                                  United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 72 of 76




                                                                                                 72
  1   I think a closer measure would be what their actual

  2   inventory is because that's what they have and they would

  3   have to get rid of it.

  4               If you stop it, that is what we believe it would

  5   be.

  6               T H E C O U R T:     A l l r i g h t.

  7               M R . F O S T E R:    That's it on the bond.

  8               A n d w e h a v e - - w e h a v e a r e l a t i v e l y s m a l l c o m p a n y,

  9   and I think when you look at our revenues which are in

 10   M r . E l r o d' s d e c l a r a t i o n t o t h e p e n n y, l a s t y e a r , a n d y o u

 11   c o m p a r e t h o s e t o t h e r e v e n u e s t h e y e x p e c t, y o u s h o u l d

 12   look at that and realize that that is a very significant

 13   portion of his sales and that needs to be taken into

 14   a c c o u n t.   T h e l a w i s c l e a r o n b o n d i n g, t h a t t h e - - t h e

 15   ability of the plaintiff to pay can be a discretionary

 16   factor for the Court and I think that, in combination

 17   w i t h t h e o r d e r s o r c o m m i t m e n t s, s h o u l d c a l l t h e C o u r t

 18   to --

 19               T H E C O U R T:     Well, the bonding issue in my mind is

 20   a subset of the dilemma that was presented yesterday

 21   that -- that whoever loses this motion faces corporate

 22   ruination --

 23               M R . F O S T E R:    Okay.

 24               T H E C O U R T:     - - I t h i n k t h a t i s a s u b s e t o f t h a t.

 25               M R . F O S T E R:    A n d I w o u l d - - I t h i n k t h a t' s - - t h a t


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 73 of 76




                                                                                                    73
  1   maybe is the impression the Court was left with, with the

  2   testimony Mr. Drake provided in declaration and indicated

  3   t h a t s i m i l a r t e s t i m o n y, t h a t t h e y h a v e a l i n e o f c r e d i t

  4   and they might have -- might not be able to fulfill their

  5   c o v e n a n t s u n d e r t h a t l i n e o f c r e d i t.

  6               This is very successful company that has done

  7   business for years and has all different areas of it so I

  8   don't think we heard -- we heard Mr. Elrod say, This

  9   c o u l d d e s t r o y h i s c o m p a n y.

 10               T H E C O U R T:     Yeah.

 11               M R . F O S T E R:    W e d i d n' t h e a r a n y t e s t i m o n y.

 12               T H E C O U R T:     T h a t i s f a i r , M r . D r a k e' s t e s t i m o n y

 13   was with reference more to defaulting of his line of

 14   credit --

 15               M R . F O S T E R:    C o r r e c t.

 16               M R . W E E M S:     - - t h a n t o c o n d u c t b a n k r u p t c y.

 17               M R . F O S T E R:    C o r r e c t.   And I will pull up -- if I

 18   m a y , b a l a n c e o f h a r d s h i p, a l t h o u g h i t w i l l b e S l i d e 1 9

 19   when you get it --

 20               T H E C O U R T:     Very well.

 21               M R . F O S T E R:    -- and it talks about you take a

 22   calculated risk.

 23               T H E C O U R T:     And Mr. Hughes probably already has

 24   sent this to us.

 25               M R . H U G H E S:    You have it.


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 74 of 76




                                                                                                     74
  1               M R . F O S T E R:    E x c e l l e n t.   And I think that is the

  2   calculated risk.

  3               T h e y k n e w e x a c t l y w h a t t h e y w e r e d o i n g, t h e y h a d

  4   t h e m o t i v a t i o n f r o m C a b e l a' s a n d l o t s o f s a l e s i n t h e

  5   r e t a i l s p a c e, a n d t h a t ' s j u s t t h e r i s k t h e y t o o k a n d

  6   that's what the case law from the federal circuit

  7   p r o v i d e s.

  8               T h a n k y o u , Y o u r H o n o r.

  9               T H E C O U R T:     M r . W e e m s, y o u ' r e s t a n d i n g.    I assume

 10   it is not for blood flow.

 11               M R . W E E M S:     I ' m s o r r y, i t ' s n o t f o r w h a t?

 12               T H E C O U R T:     N o t f o r b l o o d f l o w.

 13               M R . W E E M S:     Y o u ' r e c o r r e c t, Y o u r H o n o r.

 14               M r . K n i g h t' s t e s t i m o n y y e s t e r d a y w a s w i t h r e s p e c t

 15   t o t h e o r d e r s, t h e 5 0 0 , i t ' s 5 0 0 o r d e r s t h a t w e r e s h i p p e d

 16   s o t h e i n v e n t o r y t h a t M o J a c k h a s i s a m u c h b i g g e r n u m b e r,

 17   I don't believe he testified about that number but the

 18   5 0 0 , t h a t w a s w h a t s h i p p e d.

 19               T H E C O U R T:     A l l r i g h t.

 20               M R . W E E M S:     R i g h t?    And so it would be erroneous

 21   to conclude that the bond ought to be related just to

 22   5 0 0 - - 5 0 0 u n i t s.

 23               T H E C O U R T:     W e l l , a g a i n, c o u n s e l, I r e g r e t t h a t I

 24   am not in a position to rule today as would normally be

 25   my preference with respect to a motion for injunctive


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 75 of 76




                                                                                                 75
  1   r e l i e f b u t a s w e d i s c u s s e d a t t h e o u t s e t o f t h e h e a r i n g,

  2   it is a motion for preliminary injunction so by its

  3   n a t u r e i t i s n o t a t e m p o r a r y o r d e r t h a t i s s o u g h t.

  4              I will do this as expeditiously as we can but the

  5   matter is complex enough that I think also

  6   because -- because as the knowing folks in Denver do

  7   e x i s t, I t h i n k i t i s i m p o r t a n t t h a t I s p e l l o u t c l e a r l y

  8   w h a t t h e C o u r t' s p o s i t i o n i s w i t h r e s p e c t t o w h a t e v e r

  9   position I take.

 10              S o , t h a n k y o u f o r y o u r p r e s e n t a t i o n s.   The matter

 11   i s s u b m i t t e d a n d w e ' r e i n r e c e s s.

 12              M R . F O S T E R:    Thank you.

 13              M R . W E E M S:     Thank you.

 14              (Proceedings conclude at 11:07 a.m.)

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                            Jana L. McKinney, CSR, RPR, CRR, RMR
                                 United States Court Reporter
Case 6:18-cv-01208-EFM-TJJ Document 63 Filed 10/15/18 Page 76 of 76




                                                                                                      76
  1                                  C E R T I F I C A T E

  2                  I , J a n a L . M c K i n n e y, U n i t e d S t a t e s C o u r t R e p o r t e r

  3   i n a n d f o r t h e D i s t r i c t o f K a n s a s, d o h e r e b y c e r t i f y:

  4                  That the above and foregoing proceedings were

  5   t a k e n b y m e a t s a i d t i m e a n d p l a c e i n s t e n o t y p e;

  6                  That thereafter said proceedings were transcribed

  7   under my discretion and supervision by means of

  8   t r a n s c r i p t i o n, a n d t h a t t h e a b o v e a n d f o r e g o i n g

  9   c o n s t i t u t e s a f u l l, t r u e a n d c o r r e c t t r a n s c r i p t o f

 10   r e q u e s t e d p r o c e e d i n g s;

 11                  That I am a disinterested person to the said

 12   a c t i o n.

 13                  I N W I T N E S S W H E R E O F, I h e r e t o s e t m y h a n d o n t h i s,

 14   t h e 1 4 t h d a y o f O c t o b e r, 2 0 1 8.

 15

 16                          s/ Jana L. McKinney
                             J a n a L . M c K i n n e y, R P R , C R R , R M R
 17                          United States Court Reporter

 18

 19

 20

 21

 22

 23

 24

 25


                               Jana L. McKinney, CSR, RPR, CRR, RMR
                                    United States Court Reporter
